2003 STOCK INCENTIVE PLAN

OF

RF MICRO DEVICES, INC.













 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

2003 STOCK INCENTIVE PLAN

OF

RF MICRO DEVICES, INC.


1.                  PURPOSE

The purpose of the 2003 Stock Incentive Plan of RF Micro Devices, Inc. (the
"Plan") is to encourage and enable selected employees, directors and independent
contractors of RF Micro Devices, Inc. (RF Micro Devices, Inc., together with any
successor corporation thereto, being referred to herein as the "Corporation")
and its related entities to acquire or to increase their holdings of common
stock of the Corporation (the "Common Stock") and other proprietary interests in
the Corporation in order to promote a closer identification of their interests
with those of the Corporation and its shareholders, thereby further stimulating
their efforts to enhance the efficiency, soundness, profitability, growth and
shareholder value of the Corporation. This purpose will be carried out through
the granting of benefits (collectively referred to herein as "awards") to
selected employees, independent contractors and directors, including the
granting to selected participants of incentive stock options ("incentive
options") intended to qualify under Section 422 of the Internal Revenue Code of
1986, as amended (the "Code"), nonqualified stock options ("nonqualified
options"), stock appreciation rights ("SARs"), restricted awards in the form of
restricted stock awards ("restricted stock awards") and restricted stock units
("restricted stock units"), and performance awards in the form of performance
shares ("performance shares") and performance units ("performance units"). 
Incentive options and nonqualified options shall be referred to herein
collectively as "options."  Restricted stock awards and restricted stock units
shall be referred to herein collectively as "restricted awards."  Performance
shares and performance units shall be referred to herein collectively as
"performance awards."


2.                  ADMINISTRATION OF THE PLAN


(A)                THE PLAN SHALL BE ADMINISTERED BY THE BOARD OF DIRECTORS OF
THE CORPORATION (THE "BOARD" OR THE "BOARD OF DIRECTORS") OR, UPON ITS
DELEGATION, BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS  (THE
"COMMITTEE").  UNLESS THE BOARD DETERMINES OTHERWISE, THE COMMITTEE SHALL BE
COMPRISED SOLELY OF TWO OR MORE "NON-EMPLOYEE DIRECTORS," AS SUCH TERM IS
DEFINED IN RULE 16B-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
"EXCHANGE ACT"), OR AS MAY OTHERWISE BE PERMITTED UNDER RULE 16B-3.  FURTHER, TO
THE EXTENT REQUIRED BY SECTION 162(M) OF THE CODE AND RELATED REGULATIONS, THE
PLAN SHALL BE ADMINISTERED BY A COMMITTEE COMPRISED OF TWO OR MORE "OUTSIDE
DIRECTORS" (AS SUCH TERM IS DEFINED IN SECTION 162(M) OR RELATED REGULATIONS) OR
AS MAY OTHERWISE BE PERMITTED UNDER SECTION 162(M) AND RELATED REGULATIONS.  FOR
THE PURPOSES HEREIN, THE TERM "ADMINISTRATOR" SHALL REFER TO THE BOARD AND, UPON
ITS DELEGATION TO THE COMMITTEE OF ALL OR PART OF ITS AUTHORITY TO ADMINISTER
THE PLAN, TO THE COMMITTEE.

1

 

--------------------------------------------------------------------------------

 


 

 

 

 


(B)               IN ADDITION TO ACTION BY MEETING IN ACCORDANCE WITH APPLICABLE
LAWS, ANY ACTION OF THE ADMINISTRATOR WITH RESPECT TO THE PLAN MAY BE TAKEN BY A
WRITTEN INSTRUMENT SIGNED BY ALL OF THE MEMBERS OF THE BOARD OR COMMITTEE, AS
APPROPRIATE, AND ANY SUCH ACTION SO TAKEN BY WRITTEN CONSENT SHALL BE AS FULLY
EFFECTIVE AS IF IT HAD BEEN TAKEN BY A MAJORITY OF THE MEMBERS AT A MEETING DULY
HELD AND CALLED. SUBJECT TO THE PROVISIONS OF THE PLAN, THE ADMINISTRATOR SHALL
HAVE FULL AND FINAL AUTHORITY IN ITS DISCRETION TO TAKE ANY ACTION WITH RESPECT
TO THE PLAN INCLUDING, WITHOUT LIMITATION, THE AUTHORITY (I) TO DETERMINE ALL
MATTERS RELATING TO AWARDS, INCLUDING SELECTION OF INDIVIDUALS TO BE GRANTED
AWARDS, THE TYPES OF AWARDS, THE NUMBER OF SHARES OF THE COMMON STOCK, IF ANY,
SUBJECT TO AN AWARD, AND ALL TERMS, CONDITIONS, RESTRICTIONS AND LIMITATIONS OF
AN AWARD; (II) TO PRESCRIBE THE FORM OR FORMS OF THE AGREEMENTS EVIDENCING ANY
AWARDS GRANTED UNDER THE PLAN; (III) TO ESTABLISH, AMEND AND RESCIND RULES AND
REGULATIONS FOR THE ADMINISTRATION OF THE PLAN; AND (IV) TO CONSTRUE AND
INTERPRET THE PLAN, AWARDS AND AWARD AGREEMENTS MADE UNDER THE PLAN, TO
INTERPRET RULES AND REGULATIONS FOR ADMINISTERING THE PLAN AND TO MAKE ALL OTHER
DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR ADMINISTERING THE PLAN. THE
ADMINISTRATOR SHALL ALSO HAVE AUTHORITY, IN ITS SOLE DISCRETION, TO ACCELERATE
THE DATE THAT ANY AWARD WHICH WAS NOT OTHERWISE EXERCISABLE, VESTED OR EARNED
SHALL BECOME EXERCISABLE, VESTED OR EARNED IN WHOLE OR IN PART WITHOUT ANY
OBLIGATION TO ACCELERATE SUCH DATE WITH RESPECT TO ANY OTHER AWARD GRANTED TO
ANY RECIPIENT.  IN ADDITION, THE ADMINISTRATOR SHALL HAVE THE AUTHORITY AND
DISCRETION TO ESTABLISH TERMS AND CONDITIONS OF AWARDS (INCLUDING BUT NOT
LIMITED TO THE ESTABLISHMENT OF SUBPLANS) AS THE ADMINISTRATOR DETERMINES TO BE
NECESSARY OR APPROPRIATE TO CONFORM TO THE APPLICABLE REQUIREMENTS OR PRACTICES
OF JURISDICTIONS OUTSIDE OF THE UNITED STATES.  NO MEMBER OF THE BOARD OR
COMMITTEE, AS APPLICABLE, SHALL BE LIABLE WHILE ACTING AS ADMINISTRATOR FOR ANY
ACTION OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN, AN AWARD OR
AN AWARD AGREEMENT.  THE MEMBERS OF THE BOARD OR COMMITTEE, AS APPLICABLE, SHALL
BE ENTITLED TO INDEMNIFICATION AND REIMBURSEMENT IN THE MANNER PROVIDED IN THE
CORPORATION’S ARTICLES OF INCORPORATION.


(C)                NOTWITHSTANDING THE OTHER PROVISIONS OF SECTION 2, THE
ADMINISTRATOR MAY DELEGATE TO ONE OR MORE OFFICERS OF THE CORPORATION THE
AUTHORITY TO GRANT AWARDS, AND TO MAKE ANY OR ALL OF THE DETERMINATIONS RESERVED
FOR THE ADMINISTRATOR IN THE PLAN AND SUMMARIZED IN SECTION 2(B) HEREIN WITH
RESPECT TO SUCH AWARDS (SUBJECT TO ANY RESTRICTIONS IMPOSED BY APPLICABLE LAWS,
RULES AND REGULATIONS AND SUCH TERMS AND CONDITIONS AS MAY BE ESTABLISHED BY THE
ADMINISTRATOR); PROVIDED, HOWEVER, THAT, TO THE EXTENT REQUIRED BY SECTION 16 OF
THE EXCHANGE ACT OR SECTION 162(M) OF THE CODE, THE PARTICIPANT, AT THE TIME OF
SAID GRANT OR OTHER DETERMINATION, (I) IS NOT DEEMED TO BE AN OFFICER OR
DIRECTOR OF THE CORPORATION WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE
ACT; AND (II) IS NOT DEEMED TO BE A "COVERED EMPLOYEE" AS DEFINED UNDER SECTION
162(M) OF THE CODE AND RELATED REGULATIONS.  TO THE EXTENT THAT THE
ADMINISTRATOR HAS DELEGATED AUTHORITY TO GRANT AWARDS PURSUANT TO THIS SECTION
2(C) TO ONE OR MORE OFFICERS OF THE CORPORATION, REFERENCES TO THE ADMINISTRATOR
SHALL INCLUDE REFERENCES TO SUCH OFFICER OR OFFICERS, SUBJECT, HOWEVER, TO THE
REQUIREMENTS OF THE PLAN, RULE 16B-3, SECTION 162(M) OF THE CODE AND OTHER
APPLICABLE LAWS, RULES AND REGULATIONS.


3.                  EFFECTIVE DATE

The effective date of the Plan shall be July 22, 2003 (the "Effective Date"). 
Awards may be granted under the Plan on and after the Effective Date, but no
awards will be granted after July 21, 2013.  Awards which are outstanding on
July 21, 2013 (or such earlier termination date as may be established by the
Board pursuant to Section 16(a) herein) shall continue in accordance with their
terms, unless otherwise provided in the Plan or an award agreement.

2

 

--------------------------------------------------------------------------------

 


 

 

 

 


4.                  SHARES OF STOCK SUBJECT TO THE PLAN; AWARD LIMITATIONS


(A)                SHARES AVAILABLE FOR AWARDS: SUBJECT TO ADJUSTMENTS AS
PROVIDED IN THIS SECTION 4(C), THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK
THAT MAY BE ISSUED PURSUANT TO AWARDS GRANTED UNDER THE PLAN SHALL NOT EXCEED
THE SUM OF (I) 9,250,000 SHARES, PLUS (II) ANY SHARES OF COMMON STOCK (A)
REMAINING AVAILABLE FOR ISSUANCE AS OF THE EFFECTIVE DATE OF THE PLAN UNDER THE
CORPORATION’S 1999 STOCK INCENTIVE PLAN, KEY EMPLOYEES’ 1997 STOCK OPTION PLAN,
1992 STOCK OPTION PLAN AND ANY OTHER STOCK INCENTIVE PLANS MAINTAINED BY THE
CORPORATION (COLLECTIVELY, THE "PRIOR PLANS"), AND/OR (B) SUBJECT TO AN AWARD
GRANTED UNDER A PRIOR PLAN, WHICH AWARD IS FORFEITED, CANCELLED, TERMINATED,
EXPIRES OR LAPSES FOR ANY REASON.  SHARES DELIVERED UNDER THE PLAN SHALL BE
AUTHORIZED BUT UNISSUED SHARES OR SHARES PURCHASED ON THE OPEN MARKET OR BY
PRIVATE PURCHASE.  THE CORPORATION HEREBY RESERVES SUFFICIENT AUTHORIZED SHARES
OF COMMON STOCK TO MEET THE GRANT OF AWARDS HEREUNDER.  NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, THE FOLLOWING LIMITATIONS SHALL APPLY TO
AWARDS GRANTED UNDER THE PLAN, IN EACH CASE SUBJECT TO ADJUSTMENT PURSUANT TO
SECTION 4(C):


(I)           THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED
UNDER THE PLAN PURSUANT TO THE GRANT OF INCENTIVE STOCK OPTIONS SHALL NOT EXCEED
9,250,000 SHARES; AND


(II)         NO PARTICIPANT MAY BE GRANTED AWARDS IN ANY 12-MONTH PERIOD FOR
MORE THAN 800,000 SHARES OF COMMON STOCK (OR THE EQUIVALENT VALUE THEREOF BASED
ON THE FAIR MARKET VALUE PER SHARE OF THE COMMON STOCK ON THE DATE OF GRANT OF
AN AWARD).


(B)               SHARES NOT SUBJECT TO LIMITATIONS: THE FOLLOWING WILL NOT BE
APPLIED TO THE SHARE LIMITATIONS OF SECTION 4(A) ABOVE: (I) DIVIDENDS, INCLUDING
DIVIDENDS PAID IN SHARES, OR DIVIDEND EQUIVALENTS PAID IN CASH IN CONNECTION
WITH OUTSTANDING AWARDS, (II) AWARDS WHICH BY THEIR TERMS ARE SETTLED IN CASH,
(III) SHARES AND ANY AWARDS THAT ARE GRANTED THROUGH THE ASSUMPTION OF, OR IN
SUBSTITUTION FOR, OUTSTANDING AWARDS PREVIOUSLY GRANTED AS THE RESULT OF A
MERGER, CONSOLIDATION, OR ACQUISITION OF THE EMPLOYING COMPANY (OR AN AFFILIATE)
PURSUANT TO WHICH IT IS MERGED WITH THE CORPORATION OR BECOMES A RELATED ENTITY
OF THE CORPORATION, (IV) ANY SHARES SUBJECT TO AN AWARD UNDER THE PLAN WHICH
AWARD IS FORFEITED, CANCELLED, TERMINATED, EXPIRES OR LAPSES FOR ANY REASON, AND
(V) ANY SHARES SURRENDERED BY A PARTICIPANT OR WITHHELD BY THE CORPORATION TO
PAY THE OPTION PRICE FOR AN OPTION OR USED TO SATISFY ANY TAX WITHHOLDING
REQUIREMENT IN CONNECTION WITH THE EXERCISE, VESTING OR EARNING OF AN AWARD IF,
IN ACCORDANCE WITH THE TERMS OF THE PLAN, A PARTICIPANT PAYS SUCH OPTION PRICE
OR SATISFIES SUCH TAX WITHHOLDING BY EITHER TENDERING PREVIOUSLY OWNED SHARES OR
HAVING THE CORPORATION WITHHOLD SHARES.

3

 

--------------------------------------------------------------------------------

 


 

 

 

 


(C)                ADJUSTMENTS: IF THERE IS ANY CHANGE IN THE OUTSTANDING SHARES
OF COMMON STOCK BECAUSE OF A MERGER, CONSOLIDATION OR REORGANIZATION INVOLVING
THE CORPORATION OR A RELATED ENTITY, OR IF THE BOARD OF DIRECTORS OF THE
CORPORATION DECLARES A STOCK DIVIDEND, STOCK SPLIT DISTRIBUTABLE IN SHARES OF
COMMON STOCK, REVERSE STOCK SPLIT, COMBINATION OR RECLASSIFICATION OF THE COMMON
STOCK, OR IF THERE IS A SIMILAR CHANGE IN THE CAPITAL STOCK STRUCTURE OF THE
CORPORATION OR A RELATED ENTITY AFFECTING THE COMMON STOCK, THE NUMBER OF SHARES
OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN SHALL BE CORRESPONDINGLY
ADJUSTED, AND THE ADMINISTRATOR SHALL MAKE SUCH ADJUSTMENTS TO AWARDS AND TO ANY
PROVISIONS OF THIS PLAN AS THE ADMINISTRATOR DEEMS EQUITABLE TO PREVENT DILUTION
OR ENLARGEMENT OF AWARDS OR AS MAY BE OTHERWISE ADVISABLE.


5.                  ELIGIBILITY

An award may be granted only to an individual who satisfies the following
eligibility requirements on the date the award is granted:


(A)                THE INDIVIDUAL IS EITHER (I) AN EMPLOYEE OF THE CORPORATION
OR A RELATED ENTITY, (II) A DIRECTOR OF THE CORPORATION OR A RELATED ENTITY, OR
(III) AN INDEPENDENT CONTRACTOR, CONSULTANT OR ADVISOR (COLLECTIVELY,
"INDEPENDENT CONTRACTORS") PROVIDING SERVICES TO THE CORPORATION OR A RELATED
ENTITY.  FOR THIS PURPOSE, AN INDIVIDUAL SHALL BE CONSIDERED TO BE AN "EMPLOYEE"
ONLY IF THERE EXISTS BETWEEN THE INDIVIDUAL AND THE CORPORATION OR A RELATED
ENTITY THE LEGAL AND BONA FIDE RELATIONSHIP OF EMPLOYER AND EMPLOYEE.


(B)               WITH RESPECT TO THE GRANT OF INCENTIVE OPTIONS, THE INDIVIDUAL
DOES NOT OWN, IMMEDIATELY BEFORE THE TIME THAT THE INCENTIVE OPTION IS GRANTED,
STOCK POSSESSING MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES
OF STOCK OF THE CORPORATION OR A RELATED CORPORATION.  NOTWITHSTANDING THE
FOREGOING, AN INDIVIDUAL WHO OWNS MORE THAN 10% OF THE TOTAL COMBINED VOTING
POWER OF THE CORPORATION OR A RELATED CORPORATION MAY BE GRANTED AN INCENTIVE
OPTION IF THE OPTION PRICE IS AT LEAST 110% OF THE FAIR MARKET VALUE OF THE
COMMON STOCK (AS DEFINED IN SECTION 6(C)(II) HEREIN), AND THE OPTION PERIOD (AS
DEFINED IN SECTION 6(D)(I) HEREIN) DOES NOT EXCEED FIVE YEARS.  FOR THIS
PURPOSE, AN INDIVIDUAL WILL BE DEEMED TO OWN STOCK WHICH IS ATTRIBUTABLE TO HIM
UNDER SECTION 424(D) OF THE CODE.


(C)                WITH RESPECT TO THE GRANT OF SUBSTITUTE AWARDS OR ASSUMPTION
OF AWARDS IN CONNECTION WITH A MERGER, CONSOLIDATION, ACQUISITION,
REORGANIZATION OR SIMILAR BUSINESS COMBINATION INVOLVING THE CORPORATION OR A
RELATED ENTITY, THE RECIPIENT IS OTHERWISE ELIGIBLE TO RECEIVE THE AWARD AND THE
TERMS OF THE AWARD ARE CONSISTENT WITH THE PLAN AND APPLICABLE LAWS, RULES AND
REGULATIONS (INCLUDING, TO THE EXTENT NECESSARY, THE FEDERAL SECURITIES LAWS
REGISTRATION PROVISIONS AND SECTION 424(A) OF THE CODE).


(D)               THE INDIVIDUAL, BEING OTHERWISE ELIGIBLE UNDER THIS SECTION 5,
IS SELECTED BY THE ADMINISTRATOR AS AN INDIVIDUAL TO WHOM AN AWARD SHALL BE
GRANTED (A "PARTICIPANT").


6.                  OPTIONS


(A)                GRANT OF OPTIONS:  SUBJECT TO THE LIMITATIONS OF THE PLAN,
THE ADMINISTRATOR MAY IN ITS SOLE AND ABSOLUTE DISCRETION GRANT OPTIONS TO SUCH
ELIGIBLE INDIVIDUALS IN SUCH NUMBERS, SUBJECT TO SUCH TERMS AND CONDITIONS, AND
AT SUCH TIMES AS THE ADMINISTRATOR SHALL DETERMINE. BOTH INCENTIVE OPTIONS AND
NONQUALIFIED OPTIONS MAY BE GRANTED UNDER THE PLAN, AS DETERMINED BY THE
ADMINISTRATOR; PROVIDED, HOWEVER, THAT INCENTIVE OPTIONS MAY ONLY BE GRANTED TO
EMPLOYEES OF THE CORPORATION OR A RELATED CORPORATION.  TO THE EXTENT THAT AN
OPTION IS DESIGNATED AS AN INCENTIVE OPTION BUT DOES NOT QUALIFY AS SUCH UNDER
SECTION 422 OF THE CODE, THE OPTION (OR PORTION THEREOF) SHALL BE TREATED AS A
NONQUALIFIED OPTION.

4

 

--------------------------------------------------------------------------------

 


 

 

 

 


(B)               OPTION PRICE:  THE PRICE PER SHARE AT WHICH AN OPTION MAY BE
EXERCISED (THE "OPTION PRICE") SHALL BE ESTABLISHED BY THE ADMINISTRATOR AND
STATED IN THE AWARD AGREEMENT EVIDENCING THE GRANT OF THE OPTION; PROVIDED, THAT
(I) THE OPTION PRICE OF AN OPTION SHALL BE NO LESS THAN THE FAIR MARKET VALUE
PER SHARE OF THE COMMON STOCK, AS DETERMINED IN ACCORDANCE WITH SECTION 6(C)(II)
ON THE DATE THE OPTION IS GRANTED (OR 110% OF THE FAIR MARKET VALUE WITH RESPECT
TO INCENTIVE OPTIONS GRANTED TO AN EMPLOYEE WHO OWNS STOCK POSSESSING MORE THAN
10% OF THE TOTAL VOTING POWER OF ALL CLASSES OF STOCK OF THE CORPORATION OR A
RELATED CORPORATION, AS PROVIDED IN SECTION 5(B) HEREIN); AND (II) IN NO EVENT
SHALL THE OPTION PRICE PER SHARE OF ANY OPTION BE LESS THAN THE PAR VALUE PER
SHARE, IF ANY, OF THE COMMON STOCK.


(C)                DATE OF GRANT; FAIR MARKET VALUE


(I)           AN INCENTIVE OPTION SHALL BE CONSIDERED TO BE GRANTED ON THE DATE
THAT THE ADMINISTRATOR ACTS TO GRANT THE OPTION, OR ON ANY LATER DATE SPECIFIED
BY THE ADMINISTRATOR AS THE EFFECTIVE DATE OF THE OPTION.  A NONQUALIFIED OPTION
SHALL BE CONSIDERED TO BE GRANTED ON THE DATE THE ADMINISTRATOR ACTS TO GRANT
THE OPTION OR ANY OTHER DATE SPECIFIED BY THE ADMINISTRATOR AS THE DATE OF GRANT
OF THE OPTION.


(II)         FOR THE PURPOSES OF THE PLAN, THE FAIR MARKET VALUE PER SHARE OF
THE COMMON STOCK SHALL BE ESTABLISHED IN GOOD FAITH BY THE ADMINISTRATOR AND,
EXCEPT AS MAY OTHERWISE BE DETERMINED BY THE ADMINISTRATOR, THE FAIR MARKET
VALUE SHALL BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS: (A) IF
THE SHARES OF COMMON STOCK ARE LISTED FOR TRADING ON THE NEW YORK STOCK EXCHANGE
OR THE AMERICAN STOCK EXCHANGE, THE FAIR MARKET VALUE SHALL BE THE CLOSING SALES
PRICE PER SHARE OF THE SHARES ON THE NEW YORK STOCK EXCHANGE OR THE AMERICAN
STOCK EXCHANGE (AS APPLICABLE) ON THE DATE IMMEDIATELY PRECEDING THE DATE THE
OPTION IS GRANTED OR OTHER DETERMINATION IS MADE (EACH, A "VALUATION DATE"), OR,
IF THERE IS NO TRANSACTION ON SUCH DATE, THEN ON THE TRADING DATE NEAREST
PRECEDING THE VALUATION DATE FOR WHICH CLOSING PRICE INFORMATION IS AVAILABLE,
AND, PROVIDED FURTHER, IF THE SHARES ARE QUOTED ON THE NASDAQ NATIONAL MARKET OR
THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET BUT ARE NOT LISTED FOR
TRADING ON THE NEW YORK STOCK EXCHANGE OR THE AMERICAN STOCK EXCHANGE, THE FAIR
MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING
BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH SYSTEM ON THE DATE IMMEDIATELY
OR NEAREST PRECEDING THE VALUATION DATE FOR WHICH SUCH INFORMATION IS AVAILABLE;
OR (B) IF THE SHARES OF COMMON STOCK ARE NOT LISTED OR REPORTED IN ANY OF THE
FOREGOING, THEN THE FAIR MARKET VALUE SHALL BE DETERMINED BY THE ADMINISTRATOR
IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF SECTION 20.2031-2 OF THE FEDERAL
ESTATE TAX REGULATIONS, OR IN ANY OTHER MANNER CONSISTENT WITH THE CODE AND
ACCOMPANYING REGULATIONS.


(III)       IN NO EVENT SHALL THERE FIRST BECOME EXERCISABLE BY AN EMPLOYEE IN
ANY ONE CALENDAR YEAR INCENTIVE OPTIONS GRANTED BY THE CORPORATION OR ANY
RELATED CORPORATION WITH RESPECT TO SHARES HAVING AN AGGREGATE FAIR MARKET VALUE
(DETERMINED AT THE TIME AN INCENTIVE OPTION IS GRANTED) GREATER THAN $100,000.


(D)               OPTION PERIOD AND LIMITATIONS ON THE RIGHT TO EXERCISE OPTIONS

5

 

--------------------------------------------------------------------------------

 


 

 

 

 


(I)           THE TERM OF AN OPTION (THE "OPTION PERIOD") SHALL BE DETERMINED BY
THE ADMINISTRATOR AT THE TIME THE OPTION IS GRANTED AND SHALL BE STATED IN THE
INDIVIDUAL AWARD AGREEMENT. WITH RESPECT TO INCENTIVE OPTIONS, THE OPTION PERIOD
SHALL NOT EXTEND MORE THAN 10 YEARS FROM THE DATE ON WHICH THE OPTION IS GRANTED
(OR FIVE YEARS WITH RESPECT TO INCENTIVE OPTIONS GRANTED TO AN EMPLOYEE WHO OWNS
STOCK POSSESSING MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES
OF STOCK OF THE CORPORATION OR A RELATED CORPORATION, AS PROVIDED IN SECTION
5(B) HEREIN).  ANY OPTION OR PORTION THEREOF NOT EXERCISED BEFORE EXPIRATION OF
THE OPTION PERIOD SHALL TERMINATE.  THE PERIOD OR PERIODS DURING WHICH, AND
CONDITIONS PURSUANT TO WHICH, AN OPTION MAY BECOME EXERCISABLE SHALL BE
DETERMINED BY THE ADMINISTRATOR IN ITS DISCRETION, SUBJECT TO THE TERMS OF THE
PLAN.


(II)         AN OPTION MAY BE EXERCISED BY GIVING WRITTEN NOTICE TO THE
CORPORATION IN FORM ACCEPTABLE TO THE ADMINISTRATOR AT SUCH PLACE AND SUBJECT TO
SUCH CONDITIONS AS MAY BE ESTABLISHED BY THE ADMINISTRATOR OR ITS DESIGNEE. 
SUCH NOTICE SHALL SPECIFY THE NUMBER OF SHARES TO BE PURCHASED PURSUANT TO AN
OPTION AND THE AGGREGATE PURCHASE PRICE TO BE PAID THEREFOR AND SHALL BE
ACCOMPANIED BY PAYMENT OF SUCH PURCHASE PRICE.  UNLESS AN INDIVIDUAL AWARD
AGREEMENT PROVIDES OTHERWISE, SUCH PAYMENT SHALL BE IN THE FORM OF CASH OR CASH
EQUIVALENT; PROVIDED THAT, WHERE PERMITTED BY THE ADMINISTRATOR AND APPLICABLE
LAWS, RULES AND REGULATIONS (INCLUDING BUT NOT LIMITED TO SECTION 402 OF THE
SARBANES-OXLEY ACT OF 2002), PAYMENT MAY ALSO BE MADE:

(A)             BY DELIVERY (BY EITHER ACTUAL DELIVERY OR ATTESTATION) OF SHARES
OF COMMON STOCK OWNED BY THE PARTICIPANT AT THE TIME OF EXERCISE FOR A PERIOD OF
AT LEAST SIX MONTHS AND OTHERWISE ACCEPTABLE TO THE ADMINISTRATOR;

(B)              BY SHARES OF COMMON STOCK WITHHELD UPON EXERCISE;

(C)              BY DELIVERY OF WRITTEN NOTICE OF EXERCISE TO THE CORPORATION
AND DELIVERY TO A BROKER OF WRITTEN NOTICE OF EXERCISE AND IRREVOCABLE
INSTRUCTIONS TO PROMPTLY DELIVER TO THE CORPORATION THE AMOUNT OF SALE OR LOAN
PROCEEDS TO PAY THE OPTION PRICE;

(D)             BY SUCH OTHER PAYMENT METHODS AS MAY BE APPROVED BY THE
ADMINISTRATOR AND WHICH ARE ACCEPTABLE UNDER APPLICABLE LAW; OR

(E)              BY ANY COMBINATION OF THE FOREGOING METHODS.

Shares tendered or withheld in payment on the exercise of an option shall be
valued at their fair market value on the date of exercise, as determined by the
Administrator by applying the provisions of Section 6(c)(ii).


(III)       UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, NO OPTION GRANTED TO
A PARTICIPANT WHO WAS AN EMPLOYEE AT THE TIME OF GRANT SHALL BE EXERCISED UNLESS
THE PARTICIPANT IS, AT THE TIME OF EXERCISE, AN EMPLOYEE AS DESCRIBED IN SECTION
5(A), AND HAS BEEN AN EMPLOYEE CONTINUOUSLY SINCE THE DATE THE OPTION WAS
GRANTED, SUBJECT TO THE FOLLOWING:

(A)             AN OPTION SHALL NOT BE AFFECTED BY ANY CHANGE IN THE TERMS,
CONDITIONS OR STATUS OF THE PARTICIPANT’S EMPLOYMENT, PROVIDED THAT THE
PARTICIPANT CONTINUES TO BE AN EMPLOYEE OF THE CORPORATION OR A RELATED ENTITY.

6

 

--------------------------------------------------------------------------------

 


 

 

 

 

(B)              THE EMPLOYMENT RELATIONSHIP OF A PARTICIPANT SHALL BE TREATED
AS CONTINUING INTACT FOR ANY PERIOD THAT THE PARTICIPANT IS ON MILITARY OR SICK
LEAVE OR OTHER BONA FIDE LEAVE OF ABSENCE, PROVIDED THAT THE PERIOD OF SUCH
LEAVE DOES NOT EXCEED 90 DAYS, OR, IF LONGER, AS LONG AS THE PARTICIPANT’S RIGHT
TO REEMPLOYMENT IS GUARANTEED EITHER BY STATUTE OR BY CONTRACT.  THE EMPLOYMENT
RELATIONSHIP OF A PARTICIPANT SHALL ALSO BE TREATED AS CONTINUING INTACT WHILE
THE PARTICIPANT IS NOT IN ACTIVE SERVICE BECAUSE OF DISABILITY.  THE
ADMINISTRATOR SHALL HAVE SOLE AUTHORITY TO DETERMINE WHETHER A PARTICIPANT IS
DISABLED AND, IF APPLICABLE, THE DATE OF A PARTICIPANT’S TERMINATION OF
EMPLOYMENT OR SERVICE FOR ANY REASON (THE "TERMINATION DATE").

(C)              UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, IF THE
EMPLOYMENT OF A PARTICIPANT IS TERMINATED BECAUSE OF DISABILITY OR DEATH, THE
OPTION MAY BE EXERCISED ONLY TO THE EXTENT EXERCISABLE ON THE PARTICIPANT’S
TERMINATION DATE, EXCEPT THAT THE ADMINISTRATOR MAY IN ITS DISCRETION ACCELERATE
THE DATE FOR EXERCISING ALL OR ANY PART OF THE OPTION WHICH WAS NOT OTHERWISE
EXERCISABLE ON THE TERMINATION DATE.  THE OPTION MUST BE EXERCISED, IF AT ALL,
PRIOR TO THE FIRST TO OCCUR OF THE FOLLOWING, WHICHEVER SHALL BE APPLICABLE: 
(X) THE CLOSE OF THE PERIOD OF 12 MONTHS NEXT SUCCEEDING THE TERMINATION DATE
(OR SUCH OTHER PERIOD STATED IN THE APPLICABLE AWARD AGREEMENT); OR (Y) THE
CLOSE OF THE OPTION PERIOD.  IN THE EVENT OF THE PARTICIPANT’S DEATH, SUCH
OPTION SHALL BE EXERCISABLE BY SUCH PERSON OR PERSONS AS SHALL HAVE ACQUIRED THE
RIGHT TO EXERCISE THE OPTION BY WILL OR BY THE LAWS OF INTESTATE SUCCESSION.

(D)             UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, IF THE EMPLOYMENT
OF THE PARTICIPANT IS TERMINATED FOR ANY REASON OTHER THAN DISABILITY, DEATH OR
FOR "CAUSE," HIS OPTION MAY BE EXERCISED TO THE EXTENT EXERCISABLE ON HIS
TERMINATION DATE, EXCEPT THAT THE ADMINISTRATOR MAY IN ITS DISCRETION ACCELERATE
THE DATE FOR EXERCISING ALL OR ANY PART OF THE OPTION WHICH WAS NOT OTHERWISE
EXERCISABLE ON THE TERMINATION DATE.  THE OPTION MUST BE EXERCISED, IF AT ALL,
PRIOR TO THE FIRST TO OCCUR OF THE FOLLOWING, WHICHEVER SHALL BE APPLICABLE: 
(X) THE CLOSE OF THE PERIOD OF 90 DAYS NEXT SUCCEEDING THE TERMINATION DATE (OR
SUCH OTHER PERIOD STATED IN THE APPLICABLE AWARD AGREEMENT); OR (Y) THE CLOSE OF
THE OPTION PERIOD.  IF THE PARTICIPANT DIES FOLLOWING SUCH TERMINATION OF
EMPLOYMENT AND PRIOR TO THE EARLIER OF THE DATES SPECIFIED IN (X) OR (Y) OF THIS
SUB-PARA-GRAPH (D), THE PARTICIPANT SHALL BE TREATED AS HAVING DIED WHILE
EMPLOYED UNDER SUBPARAGRAPH (C) IMMEDIATELY PRECEDING (TREATING FOR THIS PURPOSE
THE PARTICIPANT’S DATE OF TERMINATION OF EMPLOYMENT AS THE TERMINATION DATE). 
IN THE EVENT OF THE PARTICIPANT’S DEATH, SUCH OPTION SHALL BE EXERCISABLE BY
SUCH PERSON OR PERSONS AS SHALL HAVE ACQUIRED THE RIGHT TO EXERCISE THE OPTION
BY WILL OR BY THE LAWS OF INTESTATE SUCCESSION.

7

 

--------------------------------------------------------------------------------

 


 

 

 

 

(E)              UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, IF THE
EMPLOYMENT OF THE PARTICIPANT IS TERMINATED FOR "CAUSE," HIS OPTION SHALL LAPSE
AND NO LONGER BE EXERCISABLE AS OF HIS TERMINATION DATE, AS DETERMINED BY THE
ADMINISTRATOR.  FOR PURPOSES OF THE PLAN, UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE, A PARTICIPANT’S TERMINATION SHALL BE FOR "CAUSE" IF SUCH TERMINATION
RESULTS FROM THE PARTICIPANT’S (X) TERMINATION FOR "CAUSE" UNDER THE
PARTICIPANT’S EMPLOYMENT, CONSULTING OR OTHER AGREEMENT WITH THE CORPORATION OR
A RELATED ENTITY, IF ANY, OR (Y) IF THE PARTICIPANT HAS NOT ENTERED INTO ANY
SUCH EMPLOYMENT, CONSULTING OR OTHER AGREEMENT, THEN THE PARTICIPANT’S
TERMINATION SHALL BE FOR "CAUSE" IF TERMINATION RESULTS DUE TO THE PARTICIPANT’S
(I) DISHONESTY; (II) REFUSAL TO PERFORM HIS DUTIES FOR THE CORPORATION; OR (III)
ENGAGING IN CONDUCT THAT COULD BE MATERIALLY DAMAGING TO THE CORPORATION WITHOUT
A REASONABLE GOOD FAITH BELIEF THAT SUCH CONDUCT WAS IN THE BEST INTEREST OF THE
CORPORATION.  THE DETERMINATION OF "CAUSE" SHALL BE MADE BY THE ADMINISTRATOR
AND ITS DETERMINATION SHALL BE FINAL AND CONCLUSIVE.

(F)               NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATOR MAY, IN ITS
DISCRETION, ACCELERATE THE DATE FOR EXERCISING ALL OR ANY PART OF AN OPTION
WHICH WAS NOT OTHERWISE EXERCISABLE ON THE TERMINATION DATE, EXTEND THE PERIOD
DURING WHICH AN OPTION MAY BE EXERCISED, MODIFY THE TERMS AND CONDITIONS TO
EXERCISE, OR ANY COMBINATION OF THE FOREGOING.


(IV)       UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, AN OPTION GRANTED TO A
PARTICIPANT WHO WAS A NON-EMPLOYEE DIRECTOR OF THE CORPORATION OR A RELATED
ENTITY AT THE TIME OF GRANT MAY BE EXERCISED ONLY TO THE EXTENT EXERCISABLE ON
THE DATE OF THE PARTICIPANT’S TERMINATION OF SERVICE TO THE CORPORATION OR A
RELATED ENTITY (UNLESS THE TERMINATION WAS FOR CAUSE), AND MUST BE EXERCISED, IF
AT ALL, PRIOR TO THE FIRST TO OCCUR OF THE FOLLOWING, AS APPLICABLE: (X) THE
CLOSE OF THE PERIOD OF 24 MONTHS NEXT SUCCEEDING THE TERMINATION DATE (OR SUCH
OTHER PERIOD STATED IN THE APPLICABLE AWARD AGREEMENT); OR (Y) THE CLOSE OF THE
OPTION PERIOD.  IF THE SERVICES OF SUCH A PARTICIPANT ARE TERMINATED FOR CAUSE
(AS DEFINED IN SECTION 6(A)(III)(E) HEREIN), HIS OPTION SHALL LAPSE AND NO
LONGER BE EXERCISABLE AS OF HIS TERMINATION DATE, AS DETERMINED BY THE
ADMINISTRATOR.  NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATOR MAY IN ITS
DISCRETION ACCELERATE THE DATE FOR EXERCISING ALL OR ANY PART OF AN OPTION WHICH
WAS NOT OTHERWISE EXERCISABLE ON THE TERMINATION DATE, EXTEND THE PERIOD DURING
WHICH AN OPTION MAY BE EXERCISED, MODIFY THE OTHER TERMS AND CONDITIONS TO
EXERCISE, OR ANY COMBINATION OF THE FOREGOING.


(V)         UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, AN OPTION GRANTED TO
A PARTICIPANT WHO WAS AN INDEPENDENT CONTRACTOR OF THE CORPORATION OR A RELATED
ENTITY AT THE TIME OF GRANT (AND WHO DOES NOT THEREAFTER BECOME AN EMPLOYEE, IN
WHICH CASE HE SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 6(D)(III) HEREIN)
MAY BE EXERCISED ONLY TO THE EXTENT EXERCISABLE ON THE DATE OF THE PARTICIPANT’S
TERMINATION OF SERVICE TO THE CORPORATION OR A RELATED ENTITY (UNLESS THE
TERMINATION WAS FOR CAUSE), AND MUST BE EXERCISED, IF AT ALL, PRIOR TO THE FIRST
TO OCCUR OF THE FOLLOWING, AS APPLICABLE: (X) THE CLOSE OF THE PERIOD OF 90 DAYS
NEXT SUCCEEDING THE TERMINATION DATE (OR SUCH OTHER PERIOD STATED IN THE
APPLICABLE AWARD AGREEMENT); OR (Y) THE CLOSE OF THE OPTION PERIOD.  IF THE
SERVICES OF SUCH A PARTICIPANT ARE TERMINATED FOR CAUSE (AS DEFINED IN SECTION
6(D)(III)(E) HEREIN), HIS OPTION SHALL LAPSE AND NO LONGER BE EXERCISABLE AS OF
HIS TERMINATION DATE, AS DETERMINED BY THE ADMINISTRATOR.  NOTWITHSTANDING THE
FOREGOING, THE ADMINISTRATOR MAY IN ITS DISCRETION ACCELERATE THE DATE FOR
EXERCISING ALL OR ANY PART OF AN OPTION WHICH WAS NOT OTHERWISE EXERCISABLE ON
THE TERMINATION DATE, EXTEND THE PERIOD DURING WHICH AN OPTION MAY BE EXERCISED,
MODIFY THE OTHER TERMS AND CONDITIONS TO EXERCISE, OR ANY COMBINATION OF THE
FOREGOING.

8

 

--------------------------------------------------------------------------------

 


 

 

 

 


(VI)       A PARTICIPANT OR HIS LEGAL REPRESENTATIVE, LEGATEES OR DISTRIBUTEES
SHALL NOT BE DEEMED TO BE THE HOLDER OF ANY SHARES SUBJECT TO AN OPTION AND
SHALL NOT HAVE ANY RIGHTS OF A SHAREHOLDER UNLESS AND UNTIL CERTIFICATES FOR
SUCH SHARES HAVE BEEN ISSUED AND DELIVERED TO HIM OR THEM UNDER THE PLAN.  A
CERTIFICATE OR CERTIFICATES FOR SHARES OF COMMON STOCK ACQUIRED UPON EXERCISE OF
AN OPTION SHALL BE ISSUED IN THE NAME OF THE PARTICIPANT (OR HIS BENEFICIARY)
AND DISTRIBUTED TO THE PARTICIPANT (OR HIS BENEFICIARY) AS SOON AS PRACTICABLE
FOLLOWING RECEIPT OF NOTICE OF EXERCISE AND PAYMENT OF THE PURCHASE PRICE
(EXCEPT AS MAY OTHERWISE BE DETERMINED BY THE CORPORATION IN THE EVENT OF
PAYMENT OF THE OPTION PRICE PURSUANT TO SECTION 6(D)(II)(C) HEREIN).


(VII)     IF SHARES OF COMMON STOCK ACQUIRED UPON EXERCISE OF AN INCENTIVE
OPTION ARE DISPOSED OF WITHIN TWO YEARS FOLLOWING THE DATE OF GRANT OR ONE YEAR
FOLLOWING THE TRANSFER OF SUCH SHARES TO A PARTICIPANT UPON EXERCISE, THE
PARTICIPANT SHALL, PROMPTLY FOLLOWING SUCH DISPOSITION, NOTIFY THE CORPORATION
IN WRITING OF THE DATE AND TERMS OF SUCH DISPOSITION AND PROVIDE SUCH OTHER
INFORMATION REGARDING THE DISPOSITION AS THE ADMINISTRATOR MAY REASONABLY
REQUIRE.


(E)                NONTRANSFERABILITY OF OPTIONS: INCENTIVE OPTIONS SHALL NOT BE
TRANSFERABLE (INCLUDING BY SALE, ASSIGNMENT, PLEDGE OR HYPOTHECATION) OTHER THAN
BY WILL OR THE LAWS OF INTESTATE SUCCESSION.  NONQUALIFIED OPTIONS SHALL NOT BE
TRANSFERABLE (INCLUDING BY SALE, ASSIGNMENT, PLEDGE OR HYPOTHECATION) OTHER THAN
BY WILL OR THE LAWS OF INTESTATE SUCCESSION, EXCEPT AS MAY BE PERMITTED BY THE
ADMINISTRATOR IN A MANNER CONSISTENT WITH THE REGISTRATION PROVISIONS OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT").  EXCEPT AS MAY BE
PERMITTED BY THE PRECEDING SENTENCE, AN OPTION SHALL BE EXERCISABLE DURING THE
PARTICIPANT’S LIFETIME ONLY BY HIM OR BY HIS GUARDIAN OR LEGAL REPRESENTATIVE. 
THE DESIGNATION OF A BENEFICIARY DOES NOT CONSTITUTE A TRANSFER.


7.                  STOCK APPRECIATION RIGHTS


(A)                GRANT OF SARS:  SUBJECT TO THE LIMITATIONS OF THE PLAN, THE
ADMINISTRATOR MAY IN ITS SOLE AND ABSOLUTE DISCRETION GRANT SARS TO SUCH
ELIGIBLE INDIVIDUALS, IN SUCH NUMBERS, UPON SUCH TERMS AND AT SUCH TIMES AS THE
ADMINISTRATOR SHALL DETERMINE. SARS MAY BE GRANTED TO THE HOLDER OF AN OPTION
(HEREINAFTER CALLED A "RELATED OPTION") WITH RESPECT TO ALL OR A PORTION OF THE
SHARES OF COMMON STOCK SUBJECT TO THE RELATED OPTION (A "TANDEM SAR") OR MAY BE
GRANTED SEPARATELY TO AN ELIGIBLE INDIVIDUAL (A "FREESTANDING SAR").  SUBJECT TO
THE LIMITATIONS OF THE PLAN, UPON THE EXERCISE OF AN SAR, A PARTICIPANT SHALL BE
ENTITLED TO RECEIVE FROM THE CORPORATION, FOR EACH SHARE OF COMMON STOCK WITH
RESPECT TO WHICH THE SAR IS BEING EXERCISED, CONSIDERATION EQUAL IN VALUE TO THE
EXCESS OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE OF
EXERCISE OVER THE BASE PRICE PER SHARE OF SUCH SAR.  THE BASE PRICE PER SHARE OF
AN SAR SHALL BE NO LESS THAN THE FAIR MARKET VALUE PER SHARE OF THE COMMON STOCK
(AS DETERMINED IN ACCORDANCE WITH SECTION 6(C)(II)) ON THE DATE THE SAR IS
GRANTED.

9

 

--------------------------------------------------------------------------------

 


 

 

 

 


(B)               TANDEM SARS:  A TANDEM SAR MAY BE GRANTED EITHER CONCURRENTLY
WITH THE GRANT OF THE RELATED OPTION OR (IF THE RELATED OPTION IS A NONQUALIFIED
OPTION) AT ANY TIME THEREAFTER PRIOR TO THE COMPLETE EXERCISE, TERMINATION,
EXPIRATION OR CANCELLATION OF SUCH RELATED OPTION. TANDEM SARS SHALL BE
EXERCISABLE ONLY AT THE TIME AND TO THE EXTENT THAT THE RELATED OPTION IS
EXERCISABLE (AND MAY BE SUBJECT TO SUCH ADDITIONAL LIMITATIONS ON EXERCISABILITY
AS THE ADMINISTRATOR MAY PROVIDE IN THE AGREEMENT), AND IN NO EVENT AFTER THE
COMPLETE TERMINATION OR FULL EXERCISE OF THE RELATED OPTION. FOR PURPOSES OF
DETERMINING THE NUMBER OF SHARES OF COMMON STOCK THAT REMAIN SUBJECT TO SUCH
RELATED OPTION AND FOR PURPOSES OF DETERMINING THE NUMBER OF SHARES OF COMMON
STOCK IN RESPECT OF WHICH OTHER AWARDS MAY BE GRANTED, A RELATED OPTION SHALL BE
CONSIDERED TO HAVE BEEN SURRENDERED UPON THE EXERCISE OF A TANDEM SAR TO THE
EXTENT OF THE NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH SUCH TANDEM
SAR IS EXERCISED. UPON THE EXERCISE OR TERMINATION OF A RELATED OPTION, THE
TANDEM SARS WITH RESPECT THERETO SHALL BE CANCELED AUTOMATICALLY TO THE EXTENT
OF THE NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH THE RELATED OPTION
WAS SO EXERCISED OR TERMINATED.


(C)                FREESTANDING SARS:  AN SAR MAY BE GRANTED WITHOUT
RELATIONSHIP TO AN OPTION (AS DEFINED ABOVE, A "FREESTANDING SAR") AND, IN SUCH
CASE, WILL BE EXERCISABLE UPON SUCH TERMS AND SUBJECT TO SUCH CONDITIONS AS MAY
BE DETERMINED BY THE ADMINISTRATOR, SUBJECT TO THE TERMS OF THE PLAN.


(D)               EXERCISE OF SARS:


(I)           SUBJECT TO THE TERMS OF THE PLAN, SARS SHALL BE EXERCISABLE IN
WHOLE OR IN PART UPON SUCH TERMS AND CONDITIONS AS MAY BE ESTABLISHED BY THE
ADMINISTRATOR AND STATED IN THE APPLICABLE AWARD AGREEMENT.  THE PERIOD DURING
WHICH AN SAR MAY BE EXERCISABLE SHALL NOT EXCEED 10 YEARS FROM THE DATE OF GRANT
OR, IN THE CASE OF TANDEM SARS, SUCH SHORTER OPTION PERIOD AS MAY APPLY TO THE
RELATED OPTION. ANY SAR OR PORTION THEREOF NOT EXERCISED BEFORE EXPIRATION OF
THE EXERCISE PERIOD ESTABLISHED BY THE ADMINISTRATOR SHALL TERMINATE.


(II)         SARS MAY BE EXERCISED BY GIVING WRITTEN NOTICE TO THE CORPORATION
IN FORM ACCEPTABLE TO THE ADMINISTRATOR AT SUCH PLACE AND SUBJECT TO SUCH TERMS
AND CONDITIONS AS MAY BE ESTABLISHED BY THE ADMINISTRATOR OR ITS DESIGNEE.  THE
DATE OF EXERCISE OF AN SAR SHALL MEAN THE DATE ON WHICH THE CORPORATION SHALL
HAVE RECEIVED PROPER NOTICE FROM THE PARTICIPANT OF THE EXERCISE OF SUCH SAR.


(III)       EACH PARTICIPANT’S AWARD AGREEMENT SHALL SET FORTH THE EXTENT TO
WHICH THE PARTICIPANT SHALL HAVE THE RIGHT TO EXERCISE AN SAR FOLLOWING
TERMINATION OF THE PARTICIPANT’S EMPLOYMENT OR SERVICE WITH THE CORPORATION. 
SUCH PROVISIONS SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATOR,
SHALL BE INCLUDED IN THE AWARD AGREEMENT ENTERED INTO WITH A PARTICIPANT, NEED
NOT BE UNIFORM AMONG ALL SARS ISSUED PURSUANT TO THIS SECTION 7, AND MAY REFLECT
DISTINCTIONS BASED ON THE REASONS FOR TERMINATION OF EMPLOYMENT. 
NOTWITHSTANDING THE FOREGOING, UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, NO
SAR MAY BE EXERCISED UNLESS THE PARTICIPANT IS, AT THE TIME OF EXERCISE, AN
ELIGIBLE PARTICIPANT, AS DESCRIBED IN SECTION 5, AND HAS BEEN A PARTICIPANT
CONTINUOUSLY SINCE THE DATE THE SAR WAS GRANTED, SUBJECT TO THE PROVISIONS OF
SECTIONS 6(D)(III), (IV) AND (V) HEREIN.

10

 

--------------------------------------------------------------------------------

 


 

 

 

 


(E)                CONSIDERATION:  THE CONSIDERATION TO BE RECEIVED UPON THE
EXERCISE OF THE SAR BY THE PARTICIPANT SHALL BE PAID IN CASH, SHARES OF COMMON
STOCK (VALUED AT FAIR MARKET VALUE ON THE DATE OF EXERCISE OF SUCH SAR IN
ACCORDANCE WITH SECTION 6(C)(II) HEREIN) OR A COMBINATION OF CASH AND SHARES OF
COMMON STOCK, AS ELECTED BY THE ADMINISTRATOR.  THE CORPORATION’S OBLIGATION
ARISING UPON THE EXERCISE OF THE SAR MAY BE PAID CURRENTLY OR ON A DEFERRED
BASIS WITH SUCH INTEREST OR EARNINGS EQUIVALENT, IF ANY, AS THE ADMINISTRATOR
MAY DETERMINE. A CERTIFICATE OR CERTIFICATES FOR SHARES OF COMMON STOCK ACQUIRED
UPON EXERCISE OF AN SAR FOR SHARES SHALL BE ISSUED IN THE NAME OF THE
PARTICIPANT (OR HIS BENEFICIARY) AND DISTRIBUTED TO THE PARTICIPANT (OR HIS
BENEFICIARY) AS SOON AS PRACTICABLE FOLLOWING RECEIPT OF NOTICE OF EXERCISE. A
PARTICIPANT OR HIS LEGAL REPRESENTATIVE, LEGATEES OR DISTRIBUTEES SHALL NOT BE
DEEMED TO BE THE HOLDER OF ANY SHARES SUBJECT TO AN SAR AND SHALL NOT HAVE ANY
RIGHTS AS A SHAREHOLDER UNLESS AND UNTIL CERTIFICATES FOR SUCH SHARES HAVE BEEN
ISSUED AND DELIVERED TO HIM OR THEM UNDER THE PLAN.  NO FRACTIONAL SHARES OF
COMMON STOCK WILL BE ISSUABLE UPON EXERCISE OF THE SAR AND, UNLESS OTHERWISE
PROVIDED IN THE APPLICABLE AWARD AGREEMENT, THE PARTICIPANT WILL RECEIVE CASH IN
LIEU OF FRACTIONAL SHARES.


(F)                LIMITATIONS:  THE APPLICABLE AWARD AGREEMENT SHALL CONTAIN
SUCH TERMS, CONDITIONS AND LIMITATIONS CONSISTENT WITH THE PLAN AS MAY BE
SPECIFIED BY THE ADMINISTRATOR. UNLESS OTHERWISE PROVIDED IN THE APPLICABLE
AWARD AGREEMENT OR THE PLAN, ANY SUCH TERMS, CONDITIONS OR LIMITATIONS RELATING
TO A TANDEM SAR SHALL NOT RESTRICT THE EXERCISABILITY OF THE RELATED OPTION.


(G)               NONTRANSFERABILITY: UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE, SARS SHALL NOT BE TRANSFERABLE (INCLUDING BY SALE, ASSIGNMENT, PLEDGE
OR HYPOTHECATION) OTHER THAN BY WILL OR THE LAWS OF INTESTATE SUCCESSION, AND
SARS MAY BE EXERCISED DURING THE PARTICIPANT’S LIFETIME ONLY BY HIM OR BY HIS
GUARDIAN OR LEGAL REPRESENTATIVE.  THE DESIGNATION OF A BENEFICIARY DOES NOT
CONSTITUTE A TRANSFER.


8.                  RESTRICTED AWARDS

11

 

--------------------------------------------------------------------------------

 


 

 

 

 


(A)                GRANT OF RESTRICTED AWARDS:  SUBJECT TO THE LIMITATIONS OF
THE PLAN, THE ADMINISTRATOR MAY IN ITS SOLE AND ABSOLUTE DISCRETION GRANT
RESTRICTED AWARDS TO SUCH INDIVIDUALS IN SUCH NUMBERS, UPON SUCH TERMS AND AT
SUCH TIMES AS THE ADMINISTRATOR SHALL DETERMINE.  SUCH RESTRICTED AWARDS MAY BE
IN THE FORM OF RESTRICTED STOCK AWARDS AND/OR RESTRICTED STOCK UNITS THAT ARE
SUBJECT TO CERTAIN CONDITIONS, WHICH CONDITIONS MUST BE MET IN ORDER FOR THE
RESTRICTED AWARD TO VEST AND BE EARNED (IN WHOLE OR IN PART) AND NO LONGER
SUBJECT TO FORFEITURE.  RESTRICTED AWARDS SHALL BE PAYABLE IN CASH OR WHOLE
SHARES OF COMMON STOCK (INCLUDING RESTRICTED STOCK), OR PARTLY IN CASH AND
PARTLY IN WHOLE SHARES OF COMMON STOCK, IN ACCORDANCE WITH THE TERMS OF THE PLAN
AND THE SOLE AND ABSOLUTE DISCRETION OF THE ADMINISTRATOR.  THE ADMINISTRATOR
SHALL DETERMINE THE NATURE, LENGTH AND STARTING DATE OF THE PERIOD, IF ANY,
DURING WHICH A RESTRICTED AWARD MAY BE EARNED (THE "RESTRICTION PERIOD"), AND
SHALL DETERMINE THE CONDITIONS WHICH MUST BE MET IN ORDER FOR A RESTRICTED AWARD
TO BE GRANTED OR TO VEST OR BE EARNED (IN WHOLE OR IN PART), WHICH CONDITIONS
MAY INCLUDE, BUT ARE NOT LIMITED TO, ATTAINMENT OF PERFORMANCE OBJECTIVES,
CONTINUED SERVICE OR EMPLOYMENT FOR A CERTAIN PERIOD OF TIME (OR A COMBINATION
OF ATTAINMENT OF PERFORMANCE OBJECTIVES AND CONTINUED SERVICE), RETIREMENT,
DISPLACEMENT, DISABILITY, DEATH, OR ANY COMBINATION OF SUCH CONDITIONS.  IN THE
CASE OF RESTRICTED AWARDS BASED UPON PERFORMANCE CRITERIA, OR A COMBINATION OF
PERFORMANCE CRITERIA AND CONTINUED SERVICE, THE ADMINISTRATOR SHALL DETERMINE
THE PERFORMANCE OBJECTIVES TO BE USED IN VALUING RESTRICTED AWARDS, WHICH
PERFORMANCE OBJECTIVES MAY VARY FROM PARTICIPANT TO PARTICIPANT AND BETWEEN
GROUPS OF PARTICIPANTS AND SHALL BE BASED UPON SUCH CORPORATE, BUSINESS UNIT OR
DIVISION AND/OR INDIVIDUAL PERFORMANCE FACTORS AND CRITERIA AS THE ADMINISTRATOR
IN ITS SOLE DISCRETION MAY DEEM APPROPRIATE; PROVIDED, HOWEVER, THAT, WITH
RESPECT TO RESTRICTED AWARDS PAYABLE TO COVERED EMPLOYEES WHICH ARE INTENDED TO
BE ELIGIBLE FOR THE COMPENSATION DEDUCTION LIMITATION EXCEPTION AVAILABLE UNDER
SECTION 162(M) OF THE CODE AND RELATED REGULATIONS, SUCH PERFORMANCE FACTORS
SHALL BE LIMITED TO ONE OR MORE OF THE FOLLOWING (AS DETERMINED BY THE
ADMINISTRATOR IN ITS DISCRETION): SALES GOALS, EARNINGS PER SHARE, RETURN ON
EQUITY, RETURN ON ASSETS AND TOTAL RETURN TO SHAREHOLDERS. THE ADMINISTRATOR
SHALL HAVE SOLE AUTHORITY TO DETERMINE WHETHER AND TO WHAT DEGREE RESTRICTED
AWARDS HAVE VESTED AND BEEN EARNED AND ARE PAYABLE AND TO ESTABLISH AND
INTERPRET THE TERMS AND CONDITIONS OF RESTRICTED AWARDS AND THE PROVISIONS
HEREIN.  THE ADMINISTRATOR SHALL ALSO DETERMINE THE FORM AND TERMS OF PAYMENT OF
RESTRICTED AWARDS.  THE ADMINISTRATOR, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY
ACCELERATE THE DATE THAT ANY RESTRICTED AWARD GRANTED TO THE PARTICIPANT SHALL
BE DEEMED TO BE VESTED OR EARNED IN WHOLE OR IN PART, WITHOUT ANY OBLIGATION TO
ACCELERATE SUCH DATE WITH RESPECT TO OTHER RESTRICTED AWARDS GRANTED TO ANY
PARTICIPANT.


(B)               FORFEITURE OF RESTRICTED AWARDS: UNLESS THE ADMINISTRATOR
DETERMINES OTHERWISE, IF THE EMPLOYMENT OR SERVICE OF A PARTICIPANT SHALL BE
TERMINATED FOR ANY REASON AND ALL OR ANY PART OF A RESTRICTED AWARD HAS NOT
VESTED OR BEEN EARNED PURSUANT TO THE TERMS OF THE PLAN AND THE INDIVIDUAL AWARD
AGREEMENT, SUCH AWARD, TO THE EXTENT NOT THEN VESTED OR EARNED, SHALL BE
FORFEITED IMMEDIATELY UPON SUCH TERMINATION AND THE PARTICIPANT SHALL HAVE NO
FURTHER RIGHTS WITH RESPECT THERETO.


(C)                DIVIDEND AND VOTING RIGHTS; SHARE CERTIFICATES: THE
ADMINISTRATOR SHALL HAVE SOLE DISCRETION TO DETERMINE WHETHER A PARTICIPANT
SHALL HAVE DIVIDEND RIGHTS, VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER WITH
RESPECT TO SHARES SUBJECT TO A RESTRICTED AWARD WHICH HAS NOT YET VESTED OR BEEN
EARNED.  UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE, A CERTIFICATE OR
CERTIFICATES FOR SHARES OF COMMON STOCK SUBJECT TO A RESTRICTED AWARD SHALL BE
ISSUED IN THE NAME OF THE PARTICIPANT (OR HIS BENEFICIARY) AND DISTRIBUTED TO
THE PARTICIPANT (OR HIS BENEFICIARY) AS SOON AS PRACTICABLE AFTER THE SHARES
SUBJECT TO THE AWARD (OR PORTION THEREOF) HAVE VESTED AND BEEN EARNED. 
NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATOR SHALL HAVE THE RIGHT TO RETAIN
CUSTODY OF CERTIFICATES EVIDENCING THE SHARES SUBJECT TO A RESTRICTED AWARD AND
TO REQUIRE THE PARTICIPANT TO DELIVER TO THE CORPORATION A STOCK POWER, ENDORSED
IN BLANK, WITH RESPECT TO SUCH AWARD, UNTIL SUCH TIME AS THE RESTRICTED AWARD
VESTS (OR IS FORFEITED).


(D)               NONTRANSFERABILITY: UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE, RESTRICTED AWARDS THAT HAVE NOT VESTED SHALL NOT BE TRANSFERABLE
(INCLUDING BY SALE, ASSIGNMENT, PLEDGE OR HYPOTHECATION) OTHER THAN BY WILL OR
THE LAWS OF INTESTATE SUCCESSION, AND THE RECIPIENT OF A RESTRICTED AWARD SHALL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR OTHERWISE ENCUMBER SHARES SUBJECT TO THE
AWARD UNTIL THE RESTRICTION PERIOD HAS EXPIRED AND UNTIL ALL CONDITIONS TO
VESTING HAVE BEEN MET.

12

 

--------------------------------------------------------------------------------

 


9.                  PERFORMANCE AWARDS


(A)                GRANT OF PERFORMANCE AWARDS:  SUBJECT TO THE TERMS OF THE
PLAN, PERFORMANCE AWARDS MAY BE GRANTED TO PARTICIPANTS UPON SUCH TERMS AND
CONDITIONS AND AT SUCH TIMES AS SHALL BE DETERMINED BY THE ADMINISTRATOR.  SUCH
PERFORMANCE AWARDS MAY BE IN THE FORM OF PERFORMANCE SHARES AND/OR PERFORMANCE
UNITS.  AN AWARD OF A PERFORMANCE SHARE IS A GRANT OF A RIGHT TO RECEIVE SHARES
OF COMMON STOCK OR THE CASH VALUE THEREOF (OR A COMBINATION THEREOF) WHICH IS
CONTINGENT UPON THE ACHIEVEMENT OF PERFORMANCE OR OTHER OBJECTIVES DURING A
SPECIFIED PERIOD AND WHICH HAS A VALUE ON THE DATE OF GRANT EQUAL TO THE FAIR
MARKET VALUE (AS DETERMINED IN ACCORDANCE WITH SECTION 6(C)(III) HEREIN) OF A
SHARE OF COMMON STOCK.  AN AWARD OF A PERFORMANCE UNIT IS A GRANT OF A RIGHT TO
RECEIVE SHARES OF COMMON STOCK OR A DESIGNATED DOLLAR VALUE AMOUNT OF COMMON
STOCK WHICH IS CONTINGENT UPON THE ACHIEVEMENT OF PERFORMANCE OR OTHER
OBJECTIVES DURING A SPECIFIED PERIOD, AND WHICH HAS AN INITIAL VALUE ESTABLISHED
BY THE ADMINISTRATOR AT THE TIME OF GRANT.  SUBJECT TO SECTION 4(A), ABOVE, THE
ADMINISTRATOR SHALL HAVE COMPLETE DISCRETION IN DETERMINING THE NUMBER OF
PERFORMANCE UNITS AND/OR PERFORMANCE SHARES GRANTED TO ANY PARTICIPANT. THE
ADMINISTRATOR SHALL DETERMINE THE NATURE, LENGTH AND STARTING DATE OF THE PERIOD
DURING WHICH A PERFORMANCE AWARD MAY BE EARNED (THE "PERFORMANCE PERIOD"), AND
SHALL DETERMINE THE CONDITIONS WHICH MUST BE MET IN ORDER FOR A PERFORMANCE
AWARD TO BE GRANTED OR TO VEST OR BE EARNED (IN WHOLE OR IN PART), WHICH
CONDITIONS MAY INCLUDE BUT ARE NOT LIMITED TO SPECIFIED PERFORMANCE OBJECTIVES,
CONTINUED SERVICE OR EMPLOYMENT FOR A CERTAIN PERIOD OF TIME, OR A COMBINATION
OF SUCH CONDITIONS.  THE ADMINISTRATOR SHALL DETERMINE THE PERFORMANCE
OBJECTIVES TO BE USED IN VALUING PERFORMANCE AWARDS, WHICH PERFORMANCE
OBJECTIVES MAY VARY FROM PARTICIPANT TO PARTICIPANT AND BETWEEN GROUPS OF
PARTICIPANTS AND SHALL BE BASED ON SUCH CORPORATE, BUSINESS UNIT OR DIVISION
AND/OR INDIVIDUAL PERFORMANCE FACTORS AND CRITERIA AS THE ADMINISTRATOR IN ITS
SOLE DISCRETION MAY DEEM APPROPRIATE; PROVIDED, HOWEVER, THAT, WITH RESPECT TO
PERFORMANCE AWARDS PAYABLE TO COVERED EMPLOYEES WHICH ARE INTENDED TO BE
ELIGIBLE FOR THE COMPENSATION DEDUCTION LIMITATION EXCEPTION AVAILABLE UNDER
SECTION 162(M) OF THE CODE AND RELATED REGULATIONS, SUCH PERFORMANCE FACTORS
SHALL BE LIMITED TO ONE OR MORE OF THE FOLLOWING (AS DETERMINED BY THE
ADMINISTRATOR IN ITS DISCRETION): SALES GOALS, EARNINGS PER SHARE, RETURN ON
EQUITY, RETURN ON ASSETS AND TOTAL RETURN TO SHAREHOLDERS.  THE ADMINISTRATOR
SHALL HAVE SOLE AUTHORITY TO DETERMINE WHETHER AND TO WHAT DEGREE PERFORMANCE
AWARDS HAVE BEEN EARNED AND ARE PAYABLE AND TO INTERPRET THE TERMS AND
CONDITIONS OF PERFORMANCE AWARDS AND THE PROVISIONS HEREIN.  THE ADMINISTRATOR
ALSO SHALL DETERMINE THE FORM AND TERMS OF PAYMENT OF PERFORMANCE AWARDS.  THE
ADMINISTRATOR, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY ACCELERATE THE DATE THAT
ANY PERFORMANCE AWARD GRANTED TO A PARTICIPANT SHALL BE DEEMED TO BE EARNED IN
WHOLE OR IN PART, WITHOUT ANY OBLIGATION TO ACCELERATE SUCH DATE WITH RESPECT TO
OTHER AWARDS GRANTED TO ANY PARTICIPANT.


(B)               FORM OF PAYMENT: PAYMENT OF THE AMOUNT TO WHICH A PARTICIPANT
SHALL BE ENTITLED UPON EARNING A PERFORMANCE AWARD SHALL BE MADE IN CASH, SHARES
OF COMMON STOCK, OR A COMBINATION OF CASH AND SHARES OF COMMON STOCK, AS
DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.  PAYMENT MAY BE MADE IN
A LUMP SUM OR IN INSTALLMENTS UPON SUCH TERMS AS MAY BE ESTABLISHED BY THE
ADMINISTRATOR.


(C)                FORFEITURE OF PERFORMANCE AWARDS: UNLESS THE ADMINISTRATOR
DETERMINES OTHERWISE, IF THE EMPLOYMENT OR SERVICE OF A PARTICIPANT SHALL
TERMINATE FOR ANY REASON AND THE PARTICIPANT HAS NOT EARNED ALL OR PART OF A
PERFORMANCE AWARD PURSUANT TO THE TERMS OF THE PLAN AND INDIVIDUAL AWARD
AGREEMENT, SUCH AWARD, TO THE EXTENT NOT THEN EARNED, SHALL BE FORFEITED
IMMEDIATELY UPON SUCH TERMINATION AND THE PARTICIPANT SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT THERETO.

13

 

--------------------------------------------------------------------------------

 


 

 

 

 


(D)               DIVIDEND AND VOTING RIGHTS; SHARE CERTIFICATES: THE
ADMINISTRATOR SHALL HAVE SOLE DISCRETION TO DETERMINE WHETHER A PARTICIPANT
SHALL HAVE DIVIDEND RIGHTS, VOTING RIGHTS, OR OTHER RIGHTS AS A SHAREHOLDER WITH
RESPECT TO SHARES, IF ANY, WHICH ARE SUBJECT TO A PERFORMANCE AWARD PRIOR TO THE
TIME THE PERFORMANCE AWARD HAS BEEN EARNED.  UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE, A CERTIFICATE OR CERTIFICATES FOR SHARES OF COMMON STOCK, IF ANY,
SUBJECT TO A PERFORMANCE AWARD SHALL BE ISSUED IN THE NAME OF THE PARTICIPANT
(OR HIS BENEFICIARY) AND DISTRIBUTED TO THE PARTICIPANT (OR HIS BENEFICIARY) AS
SOON AS PRACTICABLE AFTER THE AWARD HAS BEEN EARNED.  NOTWITHSTANDING THE
FOREGOING, THE ADMINISTRATOR SHALL HAVE THE RIGHT TO RETAIN CUSTODY OF
CERTIFICATES EVIDENCING THE SHARES SUBJECT TO A PERFORMANCE AWARD AND THE RIGHT
TO REQUIRE THE PARTICIPANT TO DELIVER TO THE CORPORATION A STOCK POWER, ENDORSED
IN BLANK, WITH RESPECT TO SUCH AWARD, UNTIL SUCH TIME AS THE AWARD IS EARNED (OR
FORFEITED).


(E)                NONTRANSFERABILITY: UNLESS THE ADMINISTRATOR DETERMINES
OTHERWISE, PERFORMANCE AWARDS WHICH HAVE NOT BEEN EARNED SHALL NOT BE
TRANSFERABLE (INCLUDING BY SALE, ASSIGNMENT, PLEDGE OR HYPOTHECATION) OTHER THAN
BY WILL OR THE LAWS OF INTESTATE SUCCESSION, AND THE RECIPIENT OF A PERFORMANCE
AWARD SHALL NOT SELL, TRANSFER, ASSIGN, PLEDGE OR OTHERWISE ENCUMBER ANY SHARES
SUBJECT TO THE AWARD UNTIL THE PERFORMANCE PERIOD HAS EXPIRED AND UNTIL THE
CONDITIONS TO EARNING THE AWARD HAVE BEEN MET.


10.              WITHHOLDING

The Corporation shall withhold all required local, state, federal, foreign and
other taxes from any amount payable in cash with respect to an award.  Prior to
the delivery or transfer of any certificate for shares or any other benefit
conferred under the Plan, the Corporation shall require any recipient of an
award to pay to the Corporation in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Corporation to such authority for the account of such recipient. Notwithstanding
the foregoing, the Administrator may establish procedures to permit a recipient
to satisfy such obligation in whole or in part, and any local, state, federal,
foreign or other income tax obligations relating to such an award, by electing
(the "election") to have the Corporation withhold shares of Common Stock from
the shares to which the recipient is entitled. The number of shares to be
withheld shall have a fair market value as of the date that the amount of tax to
be withheld is determined as nearly equal as possible to (but not exceeding) the
amount of such obligations being satisfied. Each election must be made in
writing to the Administrator in accordance with election procedures established
by the Administrator.


11.              DIVIDENDS AND DIVIDEND EQUIVALENTS

The Administrator may, in its sole discretion, provide that the awards granted
under the Plan earn dividends or dividend equivalents.  Such dividends or
dividend equivalents may be paid currently or may be credited to a participant’s
account.  Any crediting of dividends or dividend equivalents may be subject to
such restrictions and conditions as the Administrator may establish, including
reinvestment in additional shares of Common Stock or share equivalents.

14

 

--------------------------------------------------------------------------------

 


 

 


12.              SECTION 16(B) COMPLIANCE

 

To the extent that any participants in the Plan are subject to Section 16(b) of
the Exchange Act, it is the general intention of the Corporation that
transactions under the Plan shall comply with Rule 16b-3 under the Exchange Act
and that the Plan shall be construed in favor of the Plan transactions meeting
the requirements of Rule 16b-3 or any successor rules thereto.  Notwithstanding
anything in the Plan to the contrary, the Administrator, in its sole and
absolute discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan to participants who are officers
or directors subject to Section 16 of the Exchange Act without so restricting,
limiting or conditioning the Plan with respect to other participants.


13.              CODE SECTION 162(M) PERFORMANCE-BASED COMPENSATION

To the extent to which Section 162(m) of the Code is applicable, the Corporation
intends that compensation paid under the Plan to covered employees (as such term
is defined in Section 162(m) and related regulations) will, to the extent
practicable, constitute qualified "performance-based compensation" within the
meaning of Section 162(m) and related regulations, unless otherwise determined
by the Administrator.  Accordingly, the provisions of the Plan shall be
administered and interpreted in a manner consistent with Section 162(m) and
related regulations to the extent practicable to do so.


14.              NO RIGHT OR OBLIGATION OF CONTINUED EMPLOYMENT OR SERVICE

Nothing in the Plan shall confer upon the participant any right to continue in
the service of the Corporation or a related entity as an employee, director or
independent contractor or to interfere in any way with the right of the
Corporation or a related entity to terminate the participant’s employment or
service at any time.  Except as otherwise provided in the Plan or an award
agreement, awards granted under the Plan to employees of the Corporation or a
related entity shall not be affected by any change in the duties or position of
the participant, as long as such individual remains an employee of, or in
service to, the Corporation or a related entity.


15.              UNFUNDED PLAN; RETIREMENT PLANS


(A)                NEITHER A PARTICIPANT NOR ANY OTHER PERSON SHALL, BY REASON
OF THE PLAN, ACQUIRE ANY RIGHT IN OR TITLE TO ANY ASSETS, FUNDS OR PROPERTY OF
THE CORPORATION OR ANY RELATED ENTITY, INCLUDING, WITHOUT LIMITATION, ANY
SPECIFIC FUNDS, ASSETS OR OTHER PROPERTY WHICH THE CORPORATION OR ANY RELATED
ENTITY, IN THEIR DISCRETION, MAY SET ASIDE IN ANTICIPATION OF A LIABILITY UNDER
THE PLAN.  A PARTICIPANT SHALL HAVE ONLY A CONTRACTUAL RIGHT TO THE COMMON STOCK
OR AMOUNTS, IF ANY, PAYABLE UNDER THE PLAN, UNSECURED BY ANY ASSETS OF THE
CORPORATION OR ANY RELATED ENTITY.  NOTHING CONTAINED IN THE PLAN SHALL
CONSTITUTE A GUARANTEE THAT THE ASSETS OF SUCH CORPORATIONS SHALL BE SUFFICIENT
TO PAY ANY BENEFITS TO ANY PERSON.


(B)               THE AMOUNT OF ANY COMPENSATION DEEMED TO BE RECEIVED BY A
PARTICIPANT PURSUANT TO AN AWARD SHALL NOT CONSTITUTE COMPENSATION WITH RESPECT
TO WHICH ANY OTHER EMPLOYEE BENEFITS OF SUCH PARTICIPANT ARE DETERMINED,
INCLUDING, WITHOUT LIMITATION, BENEFITS UNDER ANY BONUS, PENSION, PROFIT
SHARING, LIFE INSURANCE OR SALARY CONTINUATION PLAN, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED BY THE TERMS OF SUCH PLAN OR AS MAY BE DETERMINED BY THE
ADMINISTRATOR.


(C)                THE ADOPTION OF THE PLAN SHALL NOT AFFECT ANY OTHER STOCK
INCENTIVE OR OTHER COMPENSATION PLANS IN EFFECT FOR THE CORPORATION OR ANY
RELATED ENTITY, NOR SHALL THE PLAN PRECLUDE THE CORPORATION FROM ESTABLISHING
ANY OTHER FORMS OF STOCK INCENTIVE OR OTHER COMPENSATION FOR EMPLOYEES OR
SERVICE PROVIDERS OF THE CORPORATION OR ANY RELATED ENTITY.

15

 

--------------------------------------------------------------------------------

 


 

 

 

 


16.              AMENDMENT AND TERMINATION OF THE PLAN


(A)                GENERAL: THE PLAN AND ANY AWARD GRANTED UNDER THE PLAN MAY BE
AMENDED OR TERMINATED AT ANY TIME BY THE BOARD OF DIRECTORS OF THE CORPORATION;
PROVIDED, THAT (I) APPROVAL OF AN AMENDMENT TO THE PLAN BY THE SHAREHOLDERS OF
THE CORPORATION SHALL BE REQUIRED TO THE EXTENT, IF ANY, THAT SHAREHOLDER
APPROVAL OF SUCH AMENDMENT IS REQUIRED BY APPLICABLE LAW, RULE OR REGULATION;
AND (II) AMENDMENT OR TERMINATION OF AN AWARD SHALL NOT, WITHOUT THE CONSENT OF
A RECIPIENT OF AN AWARD, MATERIALLY ADVERSELY AFFECT THE RIGHTS OF THE RECIPIENT
WITH RESPECT TO AN OUTSTANDING AWARD.  NOTWITHSTANDING CLAUSE (I) OF THE
PRECEDING SENTENCE, EXCEPT FOR ADJUSTMENTS MADE PURSUANT TO SECTION 4(C), THE
OPTION PRICE FOR ANY OUTSTANDING OPTION OR BASE PRICE OF ANY OUTSTANDING SAR
GRANTED UNDER THE PLAN MAY NOT BE DECREASED AFTER THE DATE OF GRANT, NOR MAY ANY
OUTSTANDING OPTION OR SAR GRANTED UNDER THE PLAN BE SURRENDERED TO THE
CORPORATION AS CONSIDERATION FOR THE GRANT OF A NEW OPTION OR SAR WITH A LOWER
EXERCISE OR BASE PRICE THAN THE ORIGINAL OPTION OR SAR, AS THE CASE MAY BE,
WITHOUT SHAREHOLDER APPROVAL OF ANY SUCH ACTION.


(B)               ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR
NONRECURRING EVENTS: THE ADMINISTRATOR SHALL HAVE AUTHORITY TO MAKE ADJUSTMENTS
TO THE TERMS AND CONDITIONS OF AWARDS IN RECOGNITION OF UNUSUAL OR NONRECURRING
EVENTS AFFECTING THE CORPORATION OR ANY RELATED ENTITY, OR THE FINANCIAL
STATEMENTS OF THE CORPORATION OR ANY RELATED ENTITY, OR OF CHANGES IN APPLICABLE
LAWS, REGULATIONS OR ACCOUNTING PRINCIPLES, IF THE ADMINISTRATOR DETERMINES THAT
SUCH ADJUSTMENTS ARE APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF
THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN
OR NECESSARY OR APPROPRIATE TO COMPLY WITH APPLICABLE LAWS, RULES OR
REGULATIONS.


(C)                CASH SETTLEMENT: NOTWITHSTANDING ANY PROVISION OF THE PLAN,
AN AWARD OR AN AWARD AGREEMENT TO THE CONTRARY, THE ADMINISTRATOR MAY CAUSE ANY
AWARD GRANTED UNDER THE PLAN TO BE CANCELED IN CONSIDERATION OF AN ALTERNATIVE
AWARD OR CASH PAYMENT OF AN EQUIVALENT CASH VALUE, AS DETERMINED BY THE
ADMINISTRATOR, MADE TO THE HOLDER OF SUCH CANCELED AWARD.


17.              RESTRICTIONS ON AWARDS AND SHARES

The Corporation may impose such restrictions on awards and shares representing
awards hereunder as it may deem advisable, including without limitation
restrictions under the federal securities laws, the requirements of any stock
exchange or similar organization and any blue sky or state securities laws
applicable to such securities.  Notwithstanding any other Plan provision to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock under the Plan, make any other distribution of benefits
under the Plan, or take any other action, unless such delivery, distribution or
action is in compliance with all applicable laws, rules and regulations
(including but not limited to the requirements of the Securities Act).  The
Corporation may cause a restrictive legend to be placed on any certificate
issued pursuant to an award hereunder in such form as may be prescribed from
time to time by applicable laws and regulations or as may be advised by legal
counsel.

16

 

--------------------------------------------------------------------------------

 


 

 

 

 


18.              CHANGE OF CONTROL


(A)                NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE
CONTRARY, AND UNLESS AN INDIVIDUAL AWARD AGREEMENT PROVIDES OTHERWISE, IN THE
EVENT OF A CHANGE OF CONTROL (AS DEFINED IN SECTION 18(C) HEREIN):


(I)           ALL OPTIONS AND SARS OUTSTANDING AS OF THE DATE OF SUCH CHANGE OF
CONTROL SHALL BECOME FULLY EXERCISABLE, WHETHER OR NOT THEN OTHERWISE
EXERCISABLE.


(II)         ANY RESTRICTIONS INCLUDING BUT NOT LIMITED TO THE RESTRICTION
PERIOD, PERFORMANCE PERIOD AND/OR PERFORMANCE CRITERIA APPLICABLE TO ANY
RESTRICTED AWARD AND ANY PERFORMANCE AWARD SHALL BE DEEMED TO HAVE BEEN MET, AND
SUCH AWARDS SHALL BECOME FULLY VESTED, EARNED AND PAYABLE TO THE FULLEST EXTENT
OF THE ORIGINAL GRANT OF THE APPLICABLE AWARD.


(B)               NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A MERGER, SHARE
EXCHANGE, REORGANIZATION OR OTHER BUSINESS COMBINATION AFFECTING THE CORPORATION
OR A RELATED ENTITY, THE ADMINISTRATOR MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
DETERMINE THAT ANY OR ALL AWARDS GRANTED PURSUANT TO THE PLAN SHALL NOT VEST OR
BECOME EXERCISABLE ON AN ACCELERATED BASIS, IF THE CORPORATION OR THE SURVIVING
OR ACQUIRING CORPORATION, AS THE CASE MAY BE, SHALL HAVE TAKEN SUCH ACTION,
INCLUDING BUT NOT LIMITED TO THE ASSUMPTION OF AWARDS GRANTED UNDER THE PLAN OR
THE GRANT OF SUBSTITUTE AWARDS (IN EITHER CASE, WITH SUBSTANTIALLY SIMILAR TERMS
OR EQUIVALENT ECONOMIC BENEFITS AS AWARDS GRANTED UNDER THE PLAN), AS IN THE
OPINION OF THE ADMINISTRATOR IS EQUITABLE OR APPROPRIATE TO PROTECT THE RIGHTS
AND INTERESTS OF PARTICIPANTS UNDER THE PLAN. FOR THE PURPOSES HEREIN, IF THE
COMMITTEE IS ACTING AS THE ADMINISTRATOR AUTHORIZED TO MAKE THE DETERMINATIONS
PROVIDED FOR IN THIS SECTION 18(B), THE COMMITTEE SHALL BE APPOINTED BY THE
BOARD OF DIRECTORS, TWO-THIRDS OF THE MEMBERS OF WHICH SHALL HAVE BEEN DIRECTORS
OF THE CORPORATION PRIOR TO THE MERGER, SHARE EXCHANGE, REORGANIZATION OR OTHER
BUSINESS COMBINATIONS AFFECTING THE CORPORATION OR A RELATED ENTITY.


(C)                FOR THE PURPOSES HEREIN, A "CHANGE OF CONTROL" SHALL BE
DEEMED TO HAVE OCCURRED ON THE EARLIEST OF THE FOLLOWING DATES:


(I)           THE DATE ANY ENTITY OR PERSON SHALL HAVE BECOME THE BENEFICIAL
OWNER OF, OR SHALL HAVE OBTAINED VOTING CONTROL OVER, FIFTY-ONE PERCENT (51%) OR
MORE OF THE OUTSTANDING COMMON STOCK OF THE CORPORATION;


(II)         THE DATE THE SHAREHOLDERS OF THE CORPORATION APPROVE A DEFINITIVE
AGREEMENT (A) TO MERGE OR CONSOLIDATE THE CORPORATION WITH OR INTO ANOTHER
CORPORATION OR OTHER BUSINESS ENTITY (EACH, A "CORPORATION"), IN WHICH THE
CORPORATION IS NOT THE CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO WHICH
ANY SHARES OF COMMON STOCK OF THE CORPORATION WOULD BE CONVERTED INTO CASH,
SECURITIES OR OTHER PROPERTY OF ANOTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION OF THE CORPORATION IN WHICH HOLDERS OF COMMON STOCK IMMEDIATELY
PRIOR TO THE MERGER OR CONSOLIDATION HAVE THE SAME PROPORTIONATE OWNERSHIP OF
COMMON STOCK OF THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER AS
IMMEDIATELY BEFORE, OR (B) TO SELL OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY
ALL THE ASSETS OF THE CORPORATION; OR

17

 

--------------------------------------------------------------------------------

 


 

 

 

 


(III)       THE DATE THERE SHALL HAVE BEEN A CHANGE IN A MAJORITY OF THE BOARD
OF DIRECTORS OF THE CORPORATION WITHIN A 12-MONTH PERIOD UNLESS THE NOMINATION
FOR ELECTION BY THE CORPORATION’S SHAREHOLDERS OF EACH NEW DIRECTOR WAS APPROVED
BY THE VOTE OF TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE IN
OFFICE AT THE BEGINNING OF THE 12-MONTH PERIOD.

(For purposes herein, the term "person" shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than the
Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term "beneficial owner" shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)


19.              APPLICABLE LAW

The Plan shall be governed by and construed in accordance with the laws of the
State of North Carolina, without regard to the conflict of laws provisions of
any state.


20.              SHAREHOLDER APPROVAL

The Plan is subject to approval by the shareholders of the Corporation, which
approval must occur, if at all, within 12 months of the Effective Date of the
Plan.  Awards granted prior to such shareholder approval shall be conditioned
upon and shall be effective only upon approval of the Plan by such shareholders
on or before such date.


21.              DEFERRALS

The Administrator may permit or require a participant to defer receipt of the
delivery of shares of Common Stock or other benefit that would otherwise be due
pursuant to the exercise, vesting or earning of an award.  If any such deferral
is required or permitted, the Administrator shall, in its discretion, establish
rules and procedures for such deferrals.


22.              BENEFICIARY DESIGNATION

The Administrator  may permit a participant to designate in writing a person or
persons as beneficiary, which beneficiary shall be entitled to receive
settlement of awards (if any) to which the participant is otherwise entitled in
the event of death.  In the absence of such designation by a participant, and in
the event of the participant’s death, the estate of the participant shall be
treated as beneficiary for purposes of the Plan, unless the Administrator
determines otherwise. The Administrator shall have sole discretion to approve
and interpret the form or forms of such beneficiary designation.


23.              GENDER AND NUMBER

Where the context admits, words in any gender shall include any other gender,
words in the singular shall include the plural and the plural shall include the
singular.

18

 

--------------------------------------------------------------------------------

 


 

 

 

 


24.              SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Corporation, its successors and assigns, and
participants, their executors, administrators and permitted transferees and
beneficiaries.


25.              SEVERABILITY

If any provision of the Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.


26.              CERTAIN DEFINITIONS

In addition to other terms defined in the Plan, the following terms shall have
the meaning indicated:


(A)                 "AWARD AGREEMENT" MEANS ANY WRITTEN AGREEMENT OR AGREEMENTS
BETWEEN THE CORPORATION AND THE RECIPIENT OF AN AWARD PURSUANT TO THE PLAN
RELATING TO THE TERMS, CONDITIONS AND RESTRICTIONS OF AN AWARD CONFERRED
HEREIN.  SUCH AWARD AGREEMENT MAY ALSO STATE SUCH OTHER TERMS, CONDITIONS AND
RESTRICTIONS, INCLUDING BUT NOT LIMITED TO TERMS, CONDITIONS AND RESTRICTIONS
APPLICABLE TO SHARES SUBJECT TO AN AWARD, AS MAY BE ESTABLISHED BY THE
ADMINISTRATOR.


(B)                "COVERED EMPLOYEE" SHALL HAVE THE MEANING GIVEN THE TERM IN
SECTION 162(M) OF THE CODE AND THE REGULATIONS THEREUNDER.


(C)                 "DISABILITY" SHALL HAVE THE MEANING ASCRIBED TO THE TERM IN
ANY EMPLOYMENT AGREEMENT, CONSULTING AGREEMENT OR OTHER SIMILAR AGREEMENT, IF
ANY, TO WHICH THE PARTICIPANT IS A PARTY, OR, IF NO SUCH AGREEMENT APPLIES,
"DISABILITY" SHALL MEAN THE INABILITY TO ENGAGE IN ANY SUBSTANTIAL GAINFUL
ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
WHICH CAN BE EXPECTED TO RESULT IN DEATH, OR WHICH HAS LASTED OR CAN BE EXPECTED
TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS.


(D)                "DISPLACEMENT" SHALL HAVE THE MEANING ASCRIBED TO THE TERM IN
ANY EMPLOYMENT AGREEMENT, CONSULTING AGREEMENT OR OTHER SIMILAR AGREEMENT, IF
ANY, TO WHICH THE PARTICIPANT IS A PARTY, OR, IF NO SUCH AGREEMENT APPLIES,
"DISPLACEMENT" SHALL MEAN THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT OR
SERVICE DUE TO THE ELIMINATION OF THE PARTICIPANT’S JOB OR POSITION WITHOUT
FAULT ON THE PART OF THE PARTICIPANT.


(E)                 "PARENT" OR "PARENT CORPORATION" SHALL MEAN ANY CORPORATION
(OTHER THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH
THE CORPORATION IF EACH CORPORATION OTHER THAN THE CORPORATION OWNS STOCK
POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ANOTHER CORPORATION IN THE CHAIN.


(F)                 "PREDECESSOR" OR "PREDECESSOR CORPORATION" MEANS A
CORPORATION WHICH WAS A PARTY TO A TRANSACTION DESCRIBED IN SECTION 424(A) OF
THE CODE (OR WHICH WOULD BE SO DESCRIBED IF A SUBSTITUTION OR ASSUMPTION UNDER
SECTION 424(A) HAD OCCURRED) WITH THE CORPORATION, OR A CORPORATION WHICH IS A
PARENT OR SUBSIDIARY OF THE CORPORATION, OR A PREDECESSOR OF ANY SUCH
CORPORATION.

19

 

--------------------------------------------------------------------------------

 


 

 

 

 


(G)                "RELATED CORPORATION" MEANS ANY PARENT, SUBSIDIARY OR
PREDECESSOR OF THE CORPORATION, AND "RELATED ENTITY" MEANS ANY RELATED
CORPORATION OR ANY OTHER BUSINESS ENTITY WHICH IS AN AFFILIATE CONTROLLED BY THE
CORPORATION; PROVIDED, HOWEVER, THAT THE TERM "RELATED ENTITY" SHALL BE
CONSTRUED IN A MANNER IN ACCORDANCE WITH THE REGISTRATION PROVISIONS UNDER
APPLICABLE FEDERAL SECURITIES LAWS.


(H)                "RESTRICTED STOCK" SHALL MEAN SHARES OF COMMON STOCK WHICH
ARE SUBJECT TO RESTRICTED AWARDS PAYABLE IN SHARES, THE VESTING OF WHICH IS
SUBJECT TO RESTRICTIONS SET FORTH IN THE PLAN AND THE APPLICABLE AWARD
AGREEMENT.


(I)                  "RETIREMENT" SHALL HAVE THE MEANING ASCRIBED IN ANY
EMPLOYMENT AGREEMENT, CONSULTING AGREEMENT OR OTHER SIMILAR AGREEMENT, IF ANY,
TO WHICH THE PARTICIPANT IS A PARTY, OR, IF NO SUCH AGREEMENT APPLIES,
"RETIREMENT" SHALL MEAN RETIREMENT IN ACCORDANCE WITH THE RETIREMENT POLICIES
AND PROCEDURES ESTABLISHED BY THE CORPORATION.


(J)                  "SUBSIDIARY" OR "SUBSIDIARY CORPORATION" MEANS ANY
CORPORATION (OTHER THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS
BEGINNING WITH THE CORPORATION IF EACH CORPORATION OTHER THAN THE LAST
CORPORATION IN THE UNBROKEN CHAIN OWNS STOCK POSSESSING 50% OR MORE OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ANOTHER CORPORATION IN THE
CHAIN.

20

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

IN WITNESS WHEREOF, this 2003 Stock Incentive Plan of RF Micro Devices, Inc.,
is, by the authority of the Board of Directors of the Corporation, executed in
behalf of the Corporation, the 6th day of June, 2003.

RF MICRO DEVICES, INC.

By:      /s/ William Priddy

Name:  William A. Priddy, Jr.

Title:    Chief Financial Officer and

Corporate Vice President of Administration

ATTEST:

/s/ Powell T. Seymour

Secretary

[Corporate Seal]

21

 

--------------------------------------------------------------------------------

 


 

 

 

 

2006 DECLARATION OF AMENDMENT TO

2003 STOCK INCENTIVE PLAN

OF

RF MICRO DEVICES, INC.

THIS 2006 DECLARATION OF AMENDMENT, is made effective as of the 1st day of June,
2006, by RF MICRO DEVICES, INC. (the "Corporation"), to the Corporation’s 2003
Stock Incentive Plan (the "Plan").

R E C I T A L S:

 

WHEREAS, the Board of Directors of the Corporation has deemed it advisable to
amend the Plan to (i) increase the authorized shares available under the Plan
and available for the grant of incentive stock options in Section 4(a), (ii)
expand the performance factors applicable to certain restricted awards and
performance awards in Section 8(a) and Section 9(a), (iii) remove the cash
settlement provisions in Section 16(c), and (iv) modify the provisions of
Section 18 regarding the definition and effect of a change of control, subject
to shareholder approval of the amendments described in (i) and (ii), herein; and

WHEREAS, the Corporation desires to evidence such amendments by this Declaration
of Amendment.

NOW, THEREFORE, IT IS DECLARED that, effective as of June 1, 2006, the Plan
shall be and hereby is amended as follows, provided, however, that the
amendments to Section 4(a), Section 8(a) and Section 9(a) of the Plan, as
reflected in Sections 1, 2 and 3, below, shall be subject to shareholder
approval of such amendments:

1.                  AMENDMENT TO SECTION 4(A).  SECTION 4(A) ("SHARES OF STOCK
SUBJECT TO THE PLAN; AWARD LIMITATIONS - - SHARES AVAILABLE FOR AWARDS") OF THE
PLAN IS HEREBY AMENDED BY SUBSTITUTING "24,250,000" FOR "9,250,000" IN BOTH
SECTION 4(A) AND SECTION 4(A)(I), SO THAT SECTION 4(A) AND SECTION 4(A)(I) SHALL
BE AMENDED AS FOLLOWS (WITH THE REMAINDER OF SECTION 4(A) BEING UNCHANGED):

"(a)      Shares Available for Awards: Subject to adjustments as provided in
this Section 4(c), the aggregate number of shares of Common Stock that may be
issued pursuant to awards granted under the Plan shall not exceed the sum of (i)
24,250,000 shares, plus (ii) any shares of Common Stock (A) remaining available
for issuance as of the Effective Date of the Plan under the Corporation’s 1999
Stock Incentive Plan, Key Employees’ 1997 Stock Option Plan, 1992 Stock Option
Plan and any other stock incentive plans maintained by the Corporation
(collectively, the "Prior Plans"), and/or (B) subject to an award granted under
a Prior Plan, which award is forfeited, cancelled, terminated, expires or lapses
for any reason.  Shares delivered under the Plan shall be authorized but
unissued shares or shares purchased on the open market or by private purchase. 
The Corporation hereby reserves sufficient authorized shares of Common Stock to
meet the grant of awards hereunder.  Notwithstanding any provision herein to the
contrary, the following limitations shall apply to awards granted under the
Plan, in each case subject to adjustment pursuant to Section 4(c):

1

 

--------------------------------------------------------------------------------

 


 

 

 

 


            (I)         THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE
ISSUED UNDER THE PLAN PURSUANT TO THE GRANT OF INCENTIVE STOCK OPTIONS SHALL NOT
EXCEED 24,250,000 SHARES; AND"

            2.         AMENDMENT TO SECTION 8(A).  SECTION 8(A) ("RESTRICTED
AWARDS - - GRANT OF RESTRICTED AWARDS") SHALL BE AMENDED BY DELETING THE
REFERENCE TO "SALES GOALS, EARNINGS PER SHARE, RETURN ON EQUITY, RETURN ON
ASSETS AND TOTAL RETURN TO SHAREHOLDERS" IN THE FIFTH SENTENCE OF SECTION 8(A)
AND INSERTING THE FOLLOWING IN LIEU THEREOF (WITH THE REMAINDER OF SECTION 8(A)
BEING UNCHANGED):

"(i) objective goals for revenue; (ii) gross margins; (iii) earnings per share;
(iv) net bookings; (v) module productions; (vi) consolidated earnings before or
after taxes (including earnings before interest, taxes, depreciation and
amortization); (vii) net income; (viii) operating income; (ix) book value per
share; (x) return on shareholders’ equity; (xi) return on investment; (xii)
return on capital; (xiii) improvements in capital structure; (xiv) expense
management; (xv) profitability of an identifiable business unit or product;
(xvi) maintenance or improvement of profit margins; (xvii) stock price or total
shareholder return; (xviii) market share; (xix) revenues or sales; (xx) costs;
(xxi) cash flow; (xxii) working capital; (xxiii) return on assets; (xxiv)
economic wealth created, and/or (xxv) strategic business criteria, based on
meeting specified goals or objectives related to market penetration, geographic
business expansion, cost targets, customer satisfaction, employee satisfaction,
management of employment practices and employee benefits, supervision of
litigation and information technology, goals relating to acquisitions or
divestitures of subsidiaries, affiliates or joint ventures, quality matrices,
customer service matrices and/or execution of pre-approved corporate strategy."

            3.         AMENDMENT TO SECTION 9(A).  SECTION 9(A) ("PERFORMANCE
AWARDS - - GRANT OF PERFORMANCE AWARDS") SHALL BE AMENDED BY DELETING THE
REFERENCE TO "SALES GOALS, EARNINGS PER SHARE, RETURN ON EQUITY, RETURN ON
ASSETS AND TOTAL RETURN TO SHAREHOLDERS" IN THE SEVENTH SENTENCE OF SECTION 9(A)
AND INSERTING THE FOLLOWING IN LIEU THEREOF (WITH THE REMAINDER OF SECTION 9(A)
BEING UNCHANGED):

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

"(i) objective goals for revenue; (ii) gross margins; (iii) earnings per share;
(iv) net bookings; (v) module productions; (vi) consolidated earnings before or
after taxes (including earnings before interest, taxes, depreciation and
amortization); (vii) net income; (viii) operating income; (ix) book value per
share; (x) return on shareholders’ equity; (xi) return on investment; (xii)
return on capital; (xiii) improvements in capital structure; (xiv) expense
management; (xv) profitability of an identifiable business unit or product;
(xvi) maintenance or improvement of profit margins; (xvii) stock price or total
shareholder return; (xviii) market share; (xix) revenues or sales; (xx) costs;
(xxi) cash flow; (xxii) working capital; (xxiii) return on assets; (xxiv)
economic wealth created, and/or (xxv) strategic business criteria, based on
meeting specified goals or objectives related to market penetration, geographic
business expansion, cost targets, customer satisfaction, employee satisfaction,
management of employment practices and employee benefits, supervision of
litigation and information technology, goals relating to acquisitions or
divestitures of subsidiaries, affiliates or joint ventures, quality matrices,
customer service matrices and/or execution of pre-approved corporate strategy."

            4.         AMENDMENT TO SECTION 16.  SECTION 16 ("AMENDMENT AND
TERMINATION OF THE PLAN") SHALL BE AMENDED BY DELETING SECTION 16(C) ("CASH
SETTLEMENT") IN ITS ENTIRETY, WITH THE REMAINDER OF SECTION 16 BEING UNCHANGED.

            5.         AMENDMENT TO SECTION 18(C).  SECTION 18(C)  ("CHANGE OF
CONTROL") SHALL BE AMENDED TO READ AS FOLLOWS (WITH THE REMAINDER OF SECTION 18
BEING UNCHANGED EXCEPT AS PROVIDED IN SECTION 6 HEREIN):

"(c)      For the purposes herein, a "change of control" shall have the meaning
given the term "change in control" in a participant’s change in control
agreement with the Corporation, or, if the participant has not entered into any
such change in control agreement, then a change of control shall be deemed to
have occurred on the earliest of the following dates:


         (I)         THE DATE ANY ENTITY OR PERSON SHALL HAVE BECOME THE
BENEFICIAL OWNER OF, OR SHALL HAVE OBTAINED VOTING CONTROL OVER, FIFTY-ONE
PERCENT (51%) OR MORE OF THE OUTSTANDING COMMON STOCK OF THE CORPORATION;


         (II)        THE DATE THE SHAREHOLDERS OF THE CORPORATION APPROVE A
DEFINITIVE AGREEMENT (A) TO MERGE OR CONSOLIDATE THE CORPORATION WITH OR INTO
ANOTHER CORPORATION OR OTHER BUSINESS ENTITY (EACH, A "CORPORATION"), IN WHICH
THE CORPORATION IS NOT THE CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO
WHICH ANY SHARES OF COMMON STOCK OF THE CORPORATION WOULD BE CONVERTED INTO
CASH, SECURITIES OR OTHER PROPERTY OF ANOTHER CORPORATION, OTHER THAN A MERGER
OR CONSOLIDATION OF THE CORPORATION IN WHICH HOLDERS OF COMMON STOCK IMMEDIATELY
PRIOR TO THE MERGER OR CONSOLIDATION HAVE THE SAME PROPORTIONATE OWNERSHIP OF
COMMON STOCK OF THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER AS
IMMEDIATELY BEFORE, OR (B) TO SELL OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY
ALL THE ASSETS OF THE CORPORATION; OR


                        (III)       THE DATE THERE SHALL HAVE BEEN A CHANGE IN A
MAJORITY OF THE BOARD OF DIRECTORS OF THE CORPORATION WITHIN A 12-MONTH PERIOD
UNLESS THE NOMINATION FOR ELECTION BY THE CORPORATION’S SHAREHOLDERS OF EACH NEW
DIRECTOR WAS APPROVED BY THE VOTE OF TWO-THIRDS OF THE DIRECTORS THEN STILL IN
OFFICE WHO WERE IN OFFICE AT THE BEGINNING OF THE 12-MONTH PERIOD.

3

 

--------------------------------------------------------------------------------

 


 

 

 

 

(For purposes herein, the term "person" shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than the
Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term "beneficial owner" shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)"

            6.         ADDITION OF NEW SECTION 18(D).  SECTION 18 ("CHANGE OF
CONTROL") SHALL BE AMENDED BY ADDING A NEW SECTION 18(D), AS FOLLOWS (WITH THE
REMAINDER OF SECTION 18 BEING UNCHANGED EXCEPT AS PROVIDED IN SECTION 5 HEREIN):

"(d)      Notwithstanding any other provision of the Plan to the contrary, and
unless an individual award agreement expressly provides otherwise, in the event
that a participant has entered into a change in control agreement or similar
agreement with the Corporation, the participant shall be entitled to the greater
of the benefits provided upon a change of control of the Corporation under this
Plan or the respective change in control agreement or similar agreement, and
such change in control agreement or similar agreement shall not be construed to
reduce in any way the benefits otherwise provided to a participant upon the
occurrence of a change of control as defined in the Plan."

            7.         CONTINUED EFFECT.  EXCEPT AS SET FORTH HEREIN, THE PLAN
SHALL REMAIN IN FULL FORCE AND EFFECT.

IN WITNESS WHEREOF, this  Declaration of Amendment is executed on behalf of RF
Micro Devices, Inc. effective as of the day and year first above written.

RF MICRO DEVICES, INC.

By: /s/ Robert A. Bruggeworth
Chief Executive Officer

ATTEST:

/s/ William A. Priddy, Jr.

Secretary/Asst. Secretary

[Corporate Seal]

4

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

2009 DECLARATION OF AMENDMENT TO

2003 STOCK INCENTIVE PLAN

OF

RF MICRO DEVICES, INC.

THIS 2009 DECLARATION OF AMENDMENT, is made effective as of the 8th day of June,
2009, by RF MICRO DEVICES, INC. (the "Corporation"), to the Corporation’s 2003
Stock Incentive Plan, as amended through June 1, 2006 (the "Plan").

R E C I T A L S:

 

WHEREAS, the Board of Directors of the Corporation has deemed it advisable to
amend the Plan to (i) modify Section 11 ("Dividends and Dividend Equivalents")
to provide that dividends and dividend equivalents, if any, on unearned or
unvested awards shall not be payable (even if accrued) unless and until the
underlying award (or portion thereof) has vested and/or been earned; and (ii)
amend Section 18(c)(ii) of Section 18 ("Change of Control") to provide that,
with respect to awards granted on or after the effective date of this 2009
Declaration of Amendment, a "change of control" shall not be deemed to have
occurred in the context of certain mergers, consolidations and/or sales of all
or substantially all of the Corporation’s assets until the date of the
consummation of such transaction or event.

WHEREAS, the Corporation desires to evidence such amendments by this 2009
Declaration of Amendment.

NOW, THEREFORE, IT IS DECLARED that, effective as of June 8, 2009, the Plan
shall be and hereby is amended as follows:

            1.         Amendment to Section 11.  Section 11 ("Dividends and
Dividend Equivalents") is hereby amended by deleting the current text of Section
11 and inserting the following in lieu thereof:

 

"The Administrator may, in its sole discretion, provide that the awards granted
under the Plan earn dividends or dividend equivalents; provided, however, that
dividends and dividend equivalents, if any, on unearned or unvested awards shall
not be paid (even if accrued) unless and until the underlying award (or portion
thereof) has vested and/or been earned.  Any crediting of dividends or dividend
equivalents may be subject to such additional restrictions and conditions as the
Administrator may establish, including reinvestment in additional shares of
Common Stock or share equivalents."

            2.         Amendment to Section 18(c).  Section 18(c) of Section 18
("Change of Control") shall be amended to read as follows (with the remainder of
Section 18 being unchanged):

 

1

 

--------------------------------------------------------------------------------

 


 

 

 

 

"(c)      For the purposes herein, a "change of control" shall have the meaning
given the term "change in control" in a participant’s change in control
agreement with the Corporation, or, if the participant has not entered into any
such change in control agreement, then a change of control shall be deemed to
have occurred on the earliest of the following dates:


(I)         THE DATE ANY ENTITY OR PERSON SHALL HAVE BECOME THE BENEFICIAL OWNER
OF, OR SHALL HAVE OBTAINED VOTING CONTROL OVER, FIFTY-ONE PERCENT (51%) OR MORE
OF THE OUTSTANDING COMMON STOCK OF THE CORPORATION;


(II)        WITH RESPECT TO AWARDS GRANTED BEFORE JUNE 8, 2009, THE DATE OF
SHAREHOLDER APPROVAL OF, AND WITH RESPECT TO AWARDS GRANTED ON OR AFTER JUNE 8,
2009, THE DATE OF THE CONSUMMATION OF, (A) A MERGER OR CONSOLIDATION OF THE
CORPORATION WITH OR INTO ANOTHER CORPORATION OR OTHER BUSINESS ENTITY (EACH, A
"CORPORATION"), IN WHICH THE CORPORATION IS NOT THE CONTINUING OR SURVIVING
CORPORATION OR PURSUANT TO WHICH ANY SHARES OF COMMON STOCK OF THE CORPORATION
WOULD BE CONVERTED INTO CASH, SECURITIES OR OTHER PROPERTY OF ANOTHER
CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION OF THE CORPORATION IN WHICH
HOLDERS OF COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER OR CONSOLIDATION HAVE
THE SAME PROPORTIONATE OWNERSHIP OF COMMON STOCK OF THE SURVIVING CORPORATION
IMMEDIATELY AFTER THE MERGER AS IMMEDIATELY BEFORE, OR (B) THE SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE CORPORATION; OR


(III)       THE DATE THERE SHALL HAVE BEEN A CHANGE IN A MAJORITY OF THE BOARD
OF DIRECTORS OF THE CORPORATION WITHIN A 12-MONTH PERIOD UNLESS THE NOMINATION
FOR ELECTION BY THE CORPORATION’S SHAREHOLDERS OF EACH NEW DIRECTOR WAS APPROVED
BY THE VOTE OF TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE IN
OFFICE AT THE BEGINNING OF THE 12-MONTH PERIOD.

(For purposes herein, the term "person" shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than the
Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term "beneficial owner" shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)"

            3.         Continued Effect.  Except as set forth herein, the Plan
shall remain in full force and effect.

 

 

[Signature Page To Follow]
 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

IN WITNESS WHEREOF, this 2009 Declaration of Amendment is executed on behalf of
RF Micro Devices, Inc. effective as of the day and year first above written.

RF MICRO DEVICES, INC.

 

By: /s/ Robert A. Bruggeworth                      
Chief Executive Officer

ATTEST:

/s/ William A. Priddy, Jr.                   

Secretary/Asst. Secretary

[Corporate Seal]

3

 

--------------------------------------------------------------------------------

 


 

 

 

 

2010 DECLARATION OF AMENDMENT TO

2003 STOCK INCENTIVE PLAN

OF

RF MICRO DEVICES, INC.

THIS 2010 DECLARATION OF AMENDMENT, is made effective as of the 11th day of
June, 2010, by RF MICRO DEVICES, INC. (the “Corporation”), to the Corporation’s
2003 Stock Incentive Plan, as amended through June 8, 2009 (the “Plan”).

R E C I T A L S:

 

WHEREAS, the Board of Directors of the Corporation has deemed it advisable to
(i) amend Section 4(a) of the Plan to (A) increase the authorized shares of the
Corporation’s common stock (the “Common Stock”) available under the Plan and (B)
increase the number of shares of Common Stock available for the grant of
incentive stock options under the Plan, subject to shareholder approval of such
amendments, and (ii) amend Section 16(a) of the Plan to expand the Plan’s
current prohibition on stock option or stock appreciation right (“SAR”)
repricing without shareholder approval; and

WHEREAS, the Corporation desires to evidence such amendments by this 2010
Declaration of Amendment.

            NOW, THEREFORE, IT IS DECLARED that, effective as of June 11, 2010,
Section 4(a) and Section 16(a) of the Plan shall be and hereby are amended as
follows; provided, however, that the amendments to Section 4(a) of the Plan
described in Section 1 herein shall be subject to shareholder approval:

1.                  AMENDMENT TO SECTION 4(A).  SECTION 4(A) (“SHARES OF STOCK
SUBJECT TO THE PLAN; AWARD LIMITATIONS - - SHARES AVAILABLE FOR AWARDS”) OF THE
PLAN IS HEREBY AMENDED BY SUBSTITUTING “30,250,000” FOR “24,250,000” IN BOTH
SECTION 4(A) AND SECTION 4(A)(I), SO THAT SECTION 4(A) AND SECTION 4(A)(I) SHALL
BE AMENDED AS FOLLOWS (WITH THE REMAINDER OF SECTION 4(A) BEING UNCHANGED):

 

--------------------------------------------------------------------------------

 


 

 

 

 

“(a)      Shares Available for Awards: Subject to adjustments as provided in
this Section 4(c), the aggregate number of shares of Common Stock that may be
issued pursuant to awards granted under the Plan shall not exceed the sum of (i)
30,250,000 shares, plus (ii) any shares of Common Stock (A) remaining available
for issuance as of the Effective Date of the Plan under the Corporation’s 1999
Stock Incentive Plan, Key Employees’ 1997 Stock Option Plan, 1992 Stock Option
Plan and any other stock incentive plans maintained by the Corporation
(collectively, the "Prior Plans"), and/or (B) subject to an award granted under
a Prior Plan, which award is forfeited, cancelled, terminated, expires or lapses
for any reason.  Shares delivered under the Plan shall be authorized but
unissued shares or shares purchased on the open market or by private purchase. 
The Corporation hereby reserves sufficient authorized shares of Common Stock to
meet the grant of awards hereunder.  Notwithstanding any provision herein to the
contrary, the following limitations shall apply to awards granted under the
Plan, in each case subject to adjustment pursuant to Section 4(c):

                        (i)         The maximum number of shares of Common Stock
that may be issued under the Plan pursuant to the grant of incentive stock
options shall not exceed 30,250,000 shares; and”

2.                  AMENDMENT TO SECTION 16(A).  SECTION 16(A) (“AMENDMENT AND
TERMINATION OF THE PLAN—GENERAL”) OF THE PLAN IS HEREBY AMENDED BY DELETING THE
LAST SENTENCE OF SECTION 16(A) AND INSERTING THE FOLLOWING IN LIEU THEREOF, WITH
THE REMAINDER OF SECTION 16(A) BEING UNCHANGED:

“Notwithstanding clause (i) of the preceding sentence, except for adjustments
made pursuant to Section 4(c), the terms of outstanding awards may not be
amended to reduce the option price of outstanding options or the base price of
outstanding SARs or cancel outstanding options or SARs in exchange for cash,
other awards or options or SARs with an option price or base price that is less
than the option price or base price of the original options or SARs (as the case
may be), without shareholder approval.”

3.                  CONTINUED EFFECT.  EXCEPT AS SET FORTH HEREIN, THE PLAN
SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.

 

 

IN WITNESS WHEREOF, this 2010 Declaration of Amendment is executed on behalf of
RF Micro Devices, Inc. effective as of the day and year first above written.

RF MICRO DEVICES, INC.

 

By:/s/ Robert A. Bruggeworth                       
Chief Executive Officer

ATTEST:

/s/ William A. Priddy, Jr.
                                                      

Secretary/Asst. Secretary

[Corporate Seal]

--------------------------------------------------------------------------------

 

 